 



Exhibit 10.1
AGREEMENT AND PLAN OF MERGER

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
Article I. The Merger
    5  
 
       
Section 1.1 Capitalization of Merger Sub; Merger Consideration
    5  
Section 1.2 The Merger
    5  
Section 1.3 Effective Time
    6  
Section 1.4 Effect of the Merger
    6  
Section 1.5 Governing Documents
    6  
Section 1.6 Directors and Officers
    6  
Section 1.7 Tax Consequences
    6  
 
       
Article II. Merger
    7  
 
       
Section 2.1 Conversion of Securities; Merger
    7  
Section 2.2 Payment of Certain Merger Consideration; Escrow of Certain Merger
Consideration
    7  
Section 2.3 Stock Transfer Books
    8  
Section 2.4 Further Actions
    8  
 
       
Article III. Representations and Warranties of Target and the Target
Shareholders
    9  
 
       
Section 3.1 Organization
    9  
Section 3.2 Authority
    9  
Section 3.3 Target Records
    9  
Section 3.4 Capitalization
    10  
Section 3.5 Subsidiaries
    10  
Section 3.6 Title to Assets
    10  
Section 3.7 Condition and Sufficiency of Assets
    11  
Section 3.8 No Violation
    11  
Section 3.9 Governmental Authorizations
    11  
Section 3.10 Financial Statements
    12  
Section 3.11 Absence of Undisclosed Liabilities
    12  
Section 3.12 Absence of Certain Changes
    13  
Section 3.13 Taxes
    14  
Section 3.14 Litigation
    15  
Section 3.15 Compliance with Laws
    16  
Section 3.16 Licenses
    16  
Section 3.17 Payors
    16  
Section 3.18 Medical Staff Matters
    16  
Section 3.19 Health Care Legal Matters
    16  
Section 3.20 Environmental Matters
    18  
Section 3.21 Employee Matters
    19  
Section 3.22 Employee Benefit Plans
    20  
Section 3.23 Material Contracts
    21  
Section 3.24 Intellectual Property
    22  
Section 3.25 Competing Interests
    22  
Section 3.26 No Conflict of Interest
    22  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.27 Illegal Payments
    23  
Section 3.28 Insurance
    23  
Section 3.29 SEC Filings; Financial Statements
    23  
Section 3.30 Accredited Investor
    23  
Section 3.31 Investment Intent
    24  
Section 3.32 Lock-Up; Restricted Securities
    25  
Section 3.33 Full Disclosure
    26  
 
       
Article IV. Representations and Warranties of Parent and Merger Sub
    26  
 
       
Section 4.1 Organization
    26  
Section 4.2 Authority
    26  
Section 4.3 No Violation
    26  
Section 4.4 Governmental Authorizations
    26  
Section 4.5 Litigation
    27  
Section 4.6 Full Disclosure
    27  
 
       
Article V. Covenants
    27  
 
       
Section 5.1 Conduct of Business by Target Pending the Closing
    27  
Section 5.2 Cooperation
    31  
Section 5.3 Access to Target Information; Confidentiality
    31  
Section 5.4 No Solicitation of Transactions
    32  
Section 5.5 Appropriate Action; Consents; Filings
    33  
Section 5.6 Takeover Statutes
    35  
Section 5.7 Public Announcements
    35  
Section 5.8 Indemnification of Directors and Officers
    35  
Section 5.9 Tax Matters
    36  
Section 5.10 Delivery of Interim Financial Statements
    37  
Section 5.11 Transitional Matters
    37  
Section 5.12 Amendment of Target Governing Documents
    38  
Section 5.13 Further Assurances
    38  
 
       
Article VI. Closing Conditions
    38  
 
       
Section 6.1 Conditions to Obligations of Each Party Under This Agreement
    38  
Section 6.2 Additional Conditions to Obligations of Parent and Merger Sub
    39  
Section 6.3 Additional Conditions to Obligations of Target
    40  
 
       
Article VII. Termination, Amendment and Waiver
    41  
 
       
Section 7.1 Termination
    41  
Section 7.2 Effect of Termination; Limitation on Liability
    43  
Section 7.3 Amendment
    43  
Section 7.4 Waiver
    43  
Section 7.5 Fees and Expenses
    43  
 
       
Article VIII. Indemnification
    44  
 
       
Section 8.1 General Indemnity
    44  
Section 8.2 Sole Remedy
    45  
Section 8.3 Indemnification Procedures
    45  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 8.4 Effect on Purchase Price
    46  
Section 8.5 Survival of Representations, Warranties and Agreements
    46  
Section 8.6 Limitations of Liability
    47  
 
       
Article IX. General Provisions
    47  
 
       
Section 9.1 Notices
    47  
Section 9.2 Accounting Terms
    49  
Section 9.3 Construction and Interpretation
    49  
Section 9.4 Descriptive Headings
    49  
Section 9.5 Severability
    49  
Section 9.6 Entire Agreement
    50  
Section 9.7 Assignment; Binding Effect
    50  
Section 9.8 Enforcement
    50  
Section 9.9 GOVERNING LAW
    51  
Section 9.10 Consent to Jurisdiction
    51  
Section 9.11 Jury Trial Waiver
    51  
Section 9.12 Counterparts
    51  

iii



--------------------------------------------------------------------------------



 



AGREEMENT AND PLAN OF MERGER
     THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of March 19,
2008 (the “Effective Date”), is made and entered into by and among RHA Anadarko,
LLC, an Oklahoma limited liability company, having its principal office at 3555
NW 58th Street, Suite 700, Oklahoma City, Oklahoma 73112 (“Parent”), SPMC
Acquisition Corporation, an Oklahoma corporation and wholly-owned subsidiary of
Parent (“Merger Sub”), Southern Plains Medical Center, Inc., an Oklahoma
corporation, having its principal place of business for purposes of this
Agreement at 2222 W. Iowa Ave., Chickasha, Oklahoma 73018 (“Target”), and each
of the shareholders of Target, which are identified on Exhibit A hereto, (each a
“Target Shareholder”, and collectively the “Target Shareholders”).
     WHEREAS, the Board of Managers of Parent (the “Parent Board”), and the
Board of Directors of Target (the “Target Board”) have determined that it is in
the best interests of their respective members and shareholders, as the case may
be, for Parent to acquire Target upon the terms and subject to the conditions
set forth in this Agreement;
     WHEREAS, in furtherance of such acquisition, the Parent Board, the Target
Board and the Board of Directors of Merger Sub (the “Merger Sub Board”) have
approved and declared advisable and in the best interests of their respective
members and shareholders, as the case may be, this Agreement, the transactions
contemplated hereby and the acquisition of Target by Parent via a merger of
Merger Sub with and into Target, with Target being the surviving corporation
(the “Merger”), upon the terms and subject to the conditions set forth in this
Agreement and in accordance with the Oklahoma General Corporation Act (the
“OGCA”);
     WHEREAS, the Parent Board and the Target Board have determined that the
Merger is in furtherance of and consistent with their respective business
strategies and is in the best interest of their respective members and
shareholders, as the case may be;
     WHEREAS, the Target Shareholders have agreed, on the terms and subject to
the terms and conditions herein, to each vote all of their outstanding shares of
the common stock of Target (the “Target Common Stock”), which represents all of
the issued and outstanding capital stock of Target, to approve this Agreement
and the transactions contemplated hereby; and
     WHEREAS, Parent, Merger Sub, Target, and the Target Shareholders desire to
make certain representation, warranties, covenants and agreements in connection
with the Merger and to prescribe certain conditions to the Merger;
     NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:
Definitions.
     The following terms, as used herein, shall have the following meanings:
     “1933 Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

1



--------------------------------------------------------------------------------



 



     “Affiliate” means, with respect to any Person, (i) if such Person is a
natural Person, a spouse of such Person, or any child or parent of such Person,
(ii) if such Person is not a natural Person, any director or officer of such
Person and any other Person directly or indirectly controlling or controlled by
or under direct or indirect common control with such Person.
     “Approval” means any approval, authorization, consent, license, franchise,
order, waiver, registration or other confirmation of or by, or filing with, any
Person.
     “Eligible Target Shareholder” means, on the relevant distribution date, a
Target Shareholder: (i) who is employed by the Surviving Corporation or the
Parent, (ii) whose employment with the Surviving Corporation or Parent was
terminated due to the death of the Target Shareholder, (iii) whose employment
with the Surviving Corporation or Parent was terminated due to the disability of
the Target Shareholder, as determined under the Surviving Corporation or
Parent’s disability insurance plan, as applicable, or (iv) who has reached the
age of 70 and whose employment with the Surviving Corporation or Parent has not
been terminated for cause pursuant to that Target Shareholder’s employment
agreement for a reason other than the complete and continued retirement of the
Target Shareholder, or, if terminated due to the retirement of the Target
Shareholder, the Target Shareholder remains completely and continuously retired.
     “Environmental Claim” means any Litigation or notice (written or oral) by
any Person alleging potential Liability (including potential Liability for
investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries, or penalties) arising
out of, based on or resulting from (a) the presence, Release or threatened
Release of any Hazardous Materials at any location, whether or not owned or
operated by Target, or (b) circumstances forming the basis of any violation, or
alleged violation, of any Environmental Law.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Expenses” includes all reasonable out of pocket expenses (including,
without limitation, all fees and expenses of counsel, accountants, investment
bankers, experts and consultants to a party hereto and its affiliates) incurred
by a party or on its behalf in connection with or related to the authorization,
preparation, negotiation, execution and performance of this Agreement and the
transactions contemplated hereby and all other matters related to the
transaction contemplated hereto.
     “Governmental Authority” means any nation, state, county, city, town,
village, district or other jurisdiction of any nature; federal, state, local,
municipal, foreign or other government; governmental or quasi-governmental
agency, regulatory authority, agency, commission, board or other body of any
nature (including any governmental branch, department, official or entity and
any court or other tribunal); multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

2



--------------------------------------------------------------------------------



 



     “Lien” means any lien, statutory lien, pledge, mortgage, security interest,
charge, encumbrance, easement, right of way, covenant, claim, restriction,
right, option, conditional sale or other title retention agreement of any kind
or nature whatsoever.
     “Other Filings” means any filings necessary to effectuate the Merger or
otherwise necessary to comply with securities Laws.
     “Parent Material Adverse Effect” means: (a) any event, circumstance or
occurrence that has resulted in, or would reasonably be expected to result in, a
material adverse effect on the business, operations, properties, tangible
assets, condition (financial or otherwise) or results of operations of Parent
and Merger Sub, taken as a whole; or (b) any event, circumstance or occurrence
that prevents or materially delays, or would reasonably be expected to prevent
or materially delay, the ability of Parent or Merger Sub to consummate the
Merger; provided, however, that in no event shall any of the following be a
Parent Material Adverse Effect, or be taken into account in the determination of
whether a Parent Material Adverse Effect has occurred: (i) any change or
conditions generally affecting any of the industries in which Parent operates;
(ii) any changes in general economic, business, market, regulatory or political
conditions; (iii) any change resulting from the announcement or pendency of the
transactions contemplated by this Agreement; or (iv) any change resulting from
the compliance by Parent or Merger Sub with the terms of, or the taking of any
action by Parent or Merger Sub contemplated or permitted by, this Agreement.
     “Permitted Liens” means with respect to any Person (a) such imperfections
of title, easements, encumbrances or restrictions as do not materially impair
the current use of such Person’s or any of its Subsidiary’s assets;
(b) materialmen’s, mechanics’, carriers’, workmen’s, warehousemen’s, repairmen’s
and other like Liens arising in the ordinary course of business, or deposits to
obtain the release of such Liens; (c) Liens for current Taxes not yet due and
payable, or being contested in good faith; (d) purchase money Liens incurred in
the ordinary course of business; and (e) those Liens set forth on
Schedule 3.6.3.
     “Permit” means any permit, grant, easement, variance, exemption,
certificate, Approval or clearance of any Governmental Authority.
     “Person” means any individual, partnership, corporation, limited liability
company, association, business trust, joint venture, governmental entity,
business entity or other entity of any kind or nature, including any business
unit of such Person.
     “Release” means any release, spill, emission, discharge, leaking, pumping,
injection, deposit, disposal, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater and surface or
subsurface strata) or into or out of any property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.
     “SEC” means the Securities and Exchange Commission.
     “Subsidiary” when used with respect to any Person means any other Person,
whether incorporated or unincorporated, of which (a) more than 51% of the
securities or other ownership interests are owned by the first Person;
(b) securities or other interests having by their terms

3



--------------------------------------------------------------------------------



 



ordinary voting power to elect more than 51% of the board of directors or others
performing similar functions with respect to the second Person are directly
owned or controlled by the first Person or by any one or more of its
Subsidiaries; or (c) the first Person or any of its Subsidiaries is the general
or managing partner (excluding partnerships of which the general or managing
partnership interests held by such first Person or any of its Subsidiaries do
not have at least 51% of the voting interest).
     “Target Acquisition Proposal” means any inquiry, proposal or offer from any
Person relating to any (a) merger, reorganization, share exchange,
consolidation, business combination, recapitalization, liquidation, dissolution,
extraordinary dividend or similar transaction or series of transactions
involving Target; (b) sale, lease or other transfer, directly or indirectly by
merger, share exchange, consolidation, business combination, liquidation,
dissolution, extraordinary dividend, joint venture or similar transaction or
series of transactions, of 51% or more of Target’s assets or properties;
(c) issuance, sale or other disposition (including by way of merger,
consolidation, business combination, share exchange, joint venture or any
similar transaction) of securities (or options, rights or warrants to purchase,
or securities convertible into or exchangeable for such securities) representing
51% or more of the Target Common Stock; (d) tender offer, exchange offer or
similar transaction that if consummated would result in any Person acquiring
beneficial ownership, or the right to acquire beneficial ownership, or formation
of any group that beneficially owns or has the right to acquire beneficial
ownership, of 51% or more of the outstanding Target Common Stock; or (e) any
combination of the foregoing, other than as provided under this Agreement;
provided, however, that none of the following shall constitute Target
Acquisition Proposal: (i) the Merger; (ii) any transaction contemplated by the
Target Diligence Letter; or (iii) any proposal or transaction involving the
refinancing of the existing debt of Target otherwise permitted by this
Agreement.
     “Target Common Stock” means the common stock, par value $100.00 per share,
of Target.
     “Target Material Adverse Effect” means: (a) any event, circumstance or
occurrence that has resulted in, or would reasonably be expected to result in, a
material adverse effect on the business, operations, properties, tangible
assets, condition (financial or otherwise) or results of operations of Target,
taken as a whole; or (b) any event, circumstance or occurrence that prevents or
materially delays, or would reasonably be expected to prevent or materially
delay, the ability of Target to consummate the Merger; provided, however, that
in no event shall any of the following be Target Material Adverse Effect, or be
taken into account in the determination of whether Target Material Adverse
Effect has occurred: (i) any change or conditions generally affecting any of the
industries in which Target operates; (ii) any changes in general economic,
business, market, regulatory or political conditions; (iii) any change resulting
from the announcement or pendency of the transactions contemplated by this
Agreement; or (iv) any change resulting from the compliance by Target with the
terms of, or the taking of any action by Target contemplated or permitted by,
this Agreement.
     “Target Shareholder” means a holder of Target Common Stock on the Effective
Date.

4



--------------------------------------------------------------------------------



 



     “Target Shareholder Agreement” means the “Southern Plains Medical Center,
P.C. Shareholder Agreement,” effective as of August 20, 2002, as amended or
restated, by and among Target and Target Shareholders.
     “Target Superior Proposal” means a bona fide Target Acquisition Proposal
for at least 50% of the outstanding Target Common Stock or 50% of Target’s
assets or properties, made by a third party that was not solicited by Target or
any Target Representative, that contains no financing contingency and for which
financing is reasonably determined to be available by the Target Board, after
consultation with Target’s financial advisors, taking into account, to the
extent deemed appropriate by the Target Board, the various legal, financial and
regulatory aspects of the proposal and the Person making such proposal, that
(a) if accepted, is reasonably likely to be consummated; and (b) if consummated,
would result in a transaction that is more favorable to the Target Shareholders,
from a financial point of view, than the transactions contemplated by this
Agreement.
     “Tax Law” means the Law (including any applicable regulations or any
administrative pronouncement) of any Governmental Authority relating to any Tax.
     “Tax Period” means with respect to any Tax, the period for which the Tax is
reported as provided under the applicable Tax Law.
     “Tax Return” means any U.S. federal, state, local or foreign return,
declaration, report, claim for refund, amended return, declaration of estimated
Tax or information return or statement relating to Taxes, and any schedule,
exhibit, attachment or other materials submitted with any of the foregoing, and
any amendment thereto.
     “TIGroup” means Tri-Isthmus Group, Inc., a Delaware Corporation.
     “TIGroup Common Stock” means the common stock, par value $0.01 per share,
of TIGroup.
Article I.
The Merger
     Section 1.1 Capitalization of Merger Sub; Merger Consideration Parent shall
contribute to Merger Sub (i) 975,000 shares of TIGroup Common Stock and (ii)
$910,000 of cash.
     Section 1.2 The Merger. At the Effective Time and upon the terms and
subject to satisfaction or waiver of the conditions set forth in this Agreement,
and in accordance with the OGCA, Merger Sub shall be merged with and into
Target. As a result of the Merger, the separate corporate existence of Merger
Sub shall cease and Target shall continue as the surviving corporation of the
Merger (the “Surviving Corporation”). The name of the Surviving Corporation
shall be “Southern Plains Medical Center, Inc.” as set forth in the certificate
of merger substantially in the form of Exhibit B attached hereto (the
“Certificate of Merger”). The Surviving Corporation shall continue to be
governed by the laws of the State of Oklahoma, and all of the rights,
privileges, powers, immunities, purposes and franchises of Merger Sub shall be

5



--------------------------------------------------------------------------------



 



vested in the Surviving Corporation. The Merger shall have the effects specified
in Section 1081 of the OGCA.
     Section 1.3 Effective Time. Unless this Agreement is terminated pursuant to
Section 7.1, and subject to the satisfaction or waiver of the conditions set
forth in Article VI, the consummation of the Merger and the closing of the
transactions contemplated by this Agreement (the “Closing”) will take place at
the offices of Frailey, Chaffin, Cordell, Perryman, Sterkel & McCalla LLP, 201
N. 4th Street, Chickasha, Oklahoma 73018 by the parties as soon as practicable
(but in any event within two business days) after the satisfaction or waiver of
all conditions set forth in Article VI, or at such other date and place as
Parent and Target may agree, provided that all conditions set forth in
Article VI have been satisfied or waived at or prior to such date (such date on
which the Closing actually occurs, the “Closing Date”). It is anticipated by the
parties that the Closing Date will be March 31, 2008. As promptly as practicable
on the Closing Date, the parties shall cause the Merger to be consummated by
filing the Certificate of Merger with the Secretary of State of the State of
Oklahoma, in such form as required by, and executed in accordance with, the
relevant provisions of the OGCA (the date and time of such filing, or such later
date or time as is specified in the Certificate of Merger, is referred to herein
as the “Effective Time”).
     Section 1.4 Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in the applicable provisions of the OGCA. Without
limiting the generality of the foregoing, and subject thereto, at the Effective
Time, except as otherwise provided herein, all the properties, rights,
privileges, powers and franchises of Target and Merger Sub shall vest in the
Surviving Corporation, and all debts, liabilities, obligations and duties of
Target and Merger Sub shall become the debts, liabilities, obligations and
duties of the Surviving Corporation.
     Section 1.5 Governing Documents. At the Effective Time, the articles of
incorporation and by-laws of Merger Sub, as in effect immediately prior to the
Effective Time, shall automatically, and without further action, become the
articles of incorporation and by-laws of the Surviving Corporation and
thereafter shall continue to be its articles of incorporation and by-laws until
further amended as provided therein and in accordance with the OGCA.
     Section 1.6 Directors and Officers. The initial directors of the Surviving
Corporation at the Effective Time shall be comprised of up to five individuals,
each to hold office in accordance with the articles of incorporation and by-laws
of the Surviving Corporation until his or her respective successor is duly
elected or appointed and qualified. The initial officers of the Surviving
Corporation at the Effective Time shall be as determined by Parent, each to hold
office in accordance with the by-laws of the Surviving Corporation until his
successor is duly elected or appointed and qualified.
     Section 1.7 Tax Consequences. The parties acknowledge and agree that the
Merger shall be considered to constitute a taxable sale of the Target Common
Stock to Parent by the Target Shareholders.

6



--------------------------------------------------------------------------------



 



Article II.
Merger Consideration and Escrow
     Section 2.1 Conversion of Securities; Merger.
     Section 2.1.1 Conversion and Cancellation Generally. Subject to Section
2.2, at the Effective Time, each share of Target Common Stock outstanding
immediately prior to the Effective Time shall no longer be outstanding, shall
automatically be canceled and retired and shall cease to exist, and each Target
Shareholder’s certificates previously representing all such shares held by the
Target Shareholder shall thereafter represent solely the right to receive, in
the aggregate: (x) $50,000 per share (the “Cash Merger Consideration”), and
(y) 75,000 shares of TIGroup Common Stock (the “Stock Merger Consideration and,
together with the Cash Merger Consideration, the “Merger Consideration”) as
total consideration for the shares. Certificates previously representing shares
of Target Common Stock shall be exchanged for certificates representing whole
shares of TIGroup Common Stock issued in consideration therefor upon the
surrender of such certificates in accordance with the provisions of Section 2.3,
without interest. No fractional shares of TIGroup Common Stock shall be issued
in connection with the Merger, and in lieu thereof, any fractional shares of
Stock Merger Consideration shall be redeemed for an amount of cash equal to the
amount of Cash Merger Consideration applicable to such fractional share
interest.
     Section 2.1.2 Cancellation of Certain Shares. Each share of Target Common
Stock held by Parent or Merger Sub, or held in the treasury of Target,
immediately prior to the Effective Time shall automatically be canceled and
extinguished at the Effective Time without any conversion thereof, and no
payment shall be made with respect thereto.
     Section 2.1.3 Merger Sub. Each share of common stock, par value $.01 per
share, of Merger Sub issued and outstanding immediately prior to the Effective
Time shall automatically be converted into and be exchanged for one newly and
validly issued, fully paid and nonassessable share of common stock, par value
$.01 per share, of the Surviving Corporation.
     Section 2.2 Payment of Certain Merger Consideration; Escrow of Certain
Merger Consideration.
     Section 2.2.1 Payment of Merger Consideration. At the Effective Time, each
Target Shareholder shall be entitled to receive at the Closing (i) thirty
percent (30%) of the aggregate Cash Merger Consideration due and payable to such
Target Shareholder under the terms of this Agreement, and (ii) twenty-five
percent (25%) of the aggregate number of shares of Stock Merger Consideration
that such Target Shareholder is entitled to receive under the terms of this
Agreement. Merger Sub shall be required to (x) pay the remaining seventy percent
(70%) of the aggregate Cash Merger Consideration (the “Total Deferred Cash
Merger Consideration”) to the Target Shareholders and (y) transfer the shares of
Escrowed TIGroup Common Stock to the Target Shareholders, in each case, as
provided in Section 2.2.3 and in accordance with the terms of the Escrow
Agreement; provided, however, that, at the Closing, Merger Sub shall deposit the
Escrowed Cash

7



--------------------------------------------------------------------------------



 



Amount (as defined below) and the Escrowed TIGroup Common Stock (as defined
below) with the Escrow Agent in accordance with the provisions set forth in
Section 2.2.2.
     Section 2.2.2 Escrow Fund. Pursuant to an escrow agreement entered into on
the Closing Date by and among Parent, the Surviving Corporation, the Target
Shareholders and an escrow agent to be mutually agreed upon by the parties (in
such capacity, the “Escrow Agent”) in substantially the form attached hereto as
Exhibit C (as amended, restated or otherwise modified from time to time, the
“Escrow Agreement”), Parent, the Surviving Corporation and the Target
Shareholders shall appoint the Escrow Agent to hold and disburse the Escrow Fund
(as defined below) as provided under Section 2.2.3 and the terms of the Escrow
Agreement. At the Closing, Merger Sub shall deposit with the Escrow Agent (i) an
amount of aggregate Cash Merger Consideration equal to $490,000 (the “Initial
Escrowed Cash Amount”) and (ii) 787,500 shares of Stock Merger Consideration
(the “Escrowed TIGroup Common Stock” and, together with the Initial Escrowed
Cash Amount, the “Escrow Fund”).
     Section 2.2.3 Distribution of the Escrow Fund. Subject to the terms of the
Escrow Agreement: (i) ninety (90) days after the Closing Date and at the end of
each of the next eleven (11) ninety (90) day periods thereafter, the Escrow
Agent shall distribute to each Eligible Target Shareholder one twelfth (1/12) of
the Total Deferred Cash Merger Consideration that such Eligible Target
Shareholder is entitled to receive under the terms of this Agreement, and
(ii) on each anniversary of the Closing Date (up to, and including, the fifth
(5th) anniversary of the Closing Date), the Escrow Agent shall distribute to
each Eligible Target Shareholder, fifteen percent (15%) of the number of
            shares of Escrowed TIGroup Common Stock that such Eligible Target
Shareholder is entitled to receive under the terms of this Agreement; provided,
however, that (x) the Escrow Fund shall serve as the first source (but shall not
be the exclusive source) of funds for any indemnity obligations of the Target
Shareholders to any Buyer Indemnified Party (as defined in Section 8.1.1) under
Section 5.9 and/or Article VIII and (y) any amounts remaining in the Escrow Fund
after the fifth (5th) anniversary of the Closing Date shall be disbursed in
accordance with the terms of the Escrow Agreement. Each share of Escrowed
TIGroup Common Stock distributed to an Eligible Target Shareholder from the
Escrow Fund will be subject to the terms of Section 3.32.
     Section 2.3 Stock Transfer Books. At the Effective Time, the stock transfer
books of Target shall be closed, and thereafter there shall be no further
registration of transfers of shares of Target Common Stock theretofore
outstanding on the records of Target. From and after the Effective Time, the
holders of certificates representing Target Common Stock shall cease to have any
rights with respect to such shares of Target Common Stock except as otherwise
provided herein.
     Section 2.4 Further Actions. The officers, directors and/or managers, as
the case may be, of Parent, Merger Sub and Target are fully authorized in the
name of their respective corporations or limited liability companies, as the
case may be, to take, and will take, all such further action as may be
necessary, advisable or appropriate at any time before or after the Effective
Time to carry out the purposes and intent of this Agreement and to vest the
Surviving

8



--------------------------------------------------------------------------------



 



Corporation with full right, title and possession to all assets, properties,
rights, privileges, powers and franchises of Merger Sub and Target.
Article III.
Representations and Warranties of Target and the Target Shareholders
     As a material inducement to Parent to enter into this Agreement and
consummate the transactions contemplated hereby, Target and the Target
Shareholders, jointly and severally represent and warrant to Parent that the
statements contained in this Article III are true and correct as of the
Effective Date and the Closing Date. The disclosures in any particular Schedule
referenced herein shall qualify as disclosures with respect to all other
Schedules referenced herein only where specifically cross-referenced or, in the
absence of a specific cross-reference, only where the disclosure made in any
particular Schedule referenced herein is sufficient on its face, without
reference to attachments or underlying documentation (excluding appendices to
the Schedules, which shall be deemed part of the Schedules), to alert Parent to
the relevance of the disclosure to such other Schedules referenced herein.
TIGroup shall be a third-party beneficiary of the representations and warranties
made by Target and Target Shareholder in Sections 3.29 — 3.32.
     Section 3.1 Organization. Target is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Oklahoma,
and has the power to own its assets and conduct its business as presently
conducted and contemplated in this Agreement. Target is not qualified to do
business in any foreign jurisdiction, and no such qualification is now required
or will be required to own its assets or conduct its business.
     Section 3.2 Authority. Target and each Target Shareholder has all requisite
power, authority and capacity, corporate, individual or otherwise, to execute,
deliver and perform under this Agreement and the other agreements, certificates
and instruments to be executed by such Person in connection with or pursuant to
this Agreement. The execution, delivery and performance by Target and the Target
Shareholders, as applicable, of this Agreement have been duly authorized by all
necessary action. This Agreement has been duly executed and delivered by Target
and the Target Shareholders. This Agreement is, and upon execution and delivery
by Target and each of the Target Shareholders, shall constitute a legal, valid
and binding agreement of Target and each of the Target Shareholders, as
applicable, and enforceable against Target and each of the Target Shareholders,
as applicable, in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity).
     Section 3.3 Target Records. Target has delivered to Parent true, correct
and complete copies of Target’s corporate records, including, without
limitation, minutes or consents reflecting all actions taken by the officers or
directors of Target from the date of Target’s organization through the Effective
Date.

9



--------------------------------------------------------------------------------



 



     Section 3.4 Capitalization.
     Section 3.4.1 Set forth in Schedule 3.4.1 is a complete and accurate list
of all of the equity interests in Target.
     Section 3.4.2 All of the shares of Target Common Stock have been duly
authorized and validly issued in compliance with all applicable Laws (as defined
in Section 3.15) and the provisions of the articles of incorporation and bylaws
of Target, and are fully paid and nonassessable and free of preemptive rights.
     Section 3.4.3 There are no outstanding options, warrants, convertible or
exchangeable securities or other rights, agreements, arrangements or commitments
obligating Target, directly or indirectly, to issue, sell, purchase, acquire or
otherwise transfer or deliver any equity interest in Target, or any agreement,
document, instrument or obligation convertible or exchangeable therefor. There
are no agreements, arrangements or commitments of any character (contingent or
otherwise) pursuant to which any Person is or may be entitled to receive any
payment based on the revenues or earnings, or calculated in accordance
therewith, of Target. There are no voting trusts, proxies or other agreements or
understandings to which Target or a Target Shareholder is a party or by which
Target or any Target Shareholder is bound with respect to the voting of any
equity interest in Target. None of the shares of the Target Common Stock were
issued in violation of the 1933 Act or any applicable state securities laws.
     Section 3.5 Subsidiaries. Except as set forth in Schedule 3.5, Target does
not have any subsidiaries or own any equity or debt interest or any form of
proprietary interest in any Person, or any obligation, right or option to
acquire any such interest.
     Section 3.6 Title to Assets.
     Section 3.6.1 Set forth in Schedule 3.6.1 is a complete and accurate list
(including the street address, where applicable), of Target’s assets, including
but not limited to (i) all real property owned by Target; (ii) all real property
leased by Target; (iii) each vehicle owned or leased by Target; and (iv) each
other tangible asset owned or leased by Target and having a book value in excess
of $5,000.
     Section 3.6.2 Except as shown in Schedule 3.6.2, no tangible or intangible
asset of Target is owned or leased by a Target Shareholder, and no other Person,
including any Affiliate of Target, has any right, title or interest in any asset
or equity interest of Target.
     Section 3.6.3 Target has good and marketable title to all of the assets it
purports to own, including those set forth in Schedules 3.6.1, and owns all of
such assets free and clear of any Liens, other than the liens set forth in
Schedule 3.6.3. Target holds a valid leasehold interest in or otherwise has a
valid and enforceable right to use all of the assets that it does not own.
     Section 3.6.4 The real property owned or leased by Target (the “Real
Property”) is zoned for a classification that permits the continued use of the
Real Property

10



--------------------------------------------------------------------------------



 



in the manner currently used by Target. Improvements included in the assets of
Target were constructed, and remain, in compliance with all applicable
covenants, conditions, restrictions and material Laws affecting the Real
Property. Final certificates of occupancy have been issued for the improvements
on the Real Property permitting the existing use of such improvements. There are
no actions pending or threatened that would alter the current zoning
classification of the Real Property or alter any applicable covenants,
conditions, restrictions or material Laws that would adversely affect the use of
the Real Property. Neither Target nor any Target Shareholder has received notice
from any insurance company or Governmental Authority of any defects or
inadequacies in the Real Property or the improvements thereon that would
adversely affect the insurability or usability of the Real Property or such
improvements or prevent the issuance of new insurance policies thereon at rates
not materially higher than present rates. No fact or condition exists that would
result in the discontinuation of necessary utilities or services to the Real
Property or the termination of current access to and from the Real Property.
Neither Target nor any Target Shareholder is a “foreign person” as that term is
defined in § 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
and applicable regulations.
     Section 3.7 Condition and Sufficiency of Assets. The assets of Target,
including any assets held under leases or licenses: (i) are in good condition
and repair, ordinary wear and tear excepted; (ii) have been properly and
regularly maintained in all material respects; (iii) conform in all material
respects to all applicable Laws relating to their construction, use, operation
and maintenance; and (iv) being operated in accordance with the terms of the
lease or license for such asset.
     Section 3.8 No Violation. Neither the execution or delivery of this
Agreement nor the consummation of the transactions contemplated thereby, will
conflict with or result in the breach of any term or provision of, require any
consent, approval, ratification, waiver, notification, license, permit, order or
other authorization (including any Governmental Authorization (collectively,
“Consents”) or violate or constitute a default under (or an event that with
notice or the lapse of time or both would constitute a breach or default), or
result in the creation of any Lien on the Target Common Stock or the assets of
Target pursuant to, or relieve any third party of any obligation to Target or
give any third party the right to terminate or accelerate any obligation under,
any charter provision, bylaw, Material Contract (as defined in Section 3.23.1),
License (as defined in Section 3.16) or Law to which Target is a party or by
which any assets of Target is in any way bound or obligated.
     Section 3.9 Governmental Authorizations. To knowledge of Target and Target
Shareholders, after a reasonably diligent inquiry and except as disclosed on
Schedule 3.9, no Consent, franchise, grant, identification or registration
number, easement, variance, exemption or certificate issued, granted, given or
otherwise made available by or under the authority of, or registration,
qualification, designation, declaration or filing with, any Governmental
Authority, or required pursuant to any applicable Laws (each a “Governmental
Authorization”), is required on the part of Target in connection with the sale
and purchase of the Target Common Stock, or the Merger or any of the other
transactions contemplated by this Agreement.

11



--------------------------------------------------------------------------------



 



     Section 3.10 Financial Statements. Attached as Schedule 3.10 are true and
complete copies of (a) the income statement, balance sheet and statement of cash
flows of Target (the “Financial Statements”) as of December 31, 2007 (the
“Financial Statements Date”). The Financial Statements presents fairly the
financial condition of Target at the Financial Statements Date and has been
prepared in accordance with generally accepted accounting principles,
consistently applied (“GAAP”) except for the absence of footnote disclosure and
for changes resulting from normal year-end adjustments for recurring accruals
(which will not be material individually or in the aggregate). The Financial
Statements do not contain any items of a special or nonrecurring nature, except
as expressly stated therein. The Financial Statements have been prepared from
the books and records of Target, which accurately and fairly reflect the
transactions of, acquisitions and dispositions of assets by, and incurrence of
Liabilities (as defined in Section 3.11.1) by Target.
     Section 3.11 Absence of Undisclosed Liabilities.
     Section 3.11.1 Target has no direct or indirect debts, obligations or
liabilities of any nature, whether absolute, accrued, contingent, liquidated or
otherwise, and whether due or to become due, asserted or unasserted
(collectively, “Liabilities”) except for: (i) Liabilities reflected on the
Financial Statements, including any reserves (and, for this purpose, a Liability
shall be deemed to be included in a reserve if it is the type of Liability for
which such reserve was established, regardless of whether such Liability is
actually included in the reserve, provided that the aggregate amount of all
Liabilities actually included or deemed to be included in the reserve do not
exceed the aggregate amount of the reserve reflected on the Financial
Statements, and provided further that if the aggregate amount of all such
Liabilities actually included or deemed to be included in the reserve exceeds
the aggregate amount of such reserve, this representation and warranty will be
deemed breached only to the extent of such excess); (ii) current Liabilities
incurred in the ordinary course of business and consistent with past practices
after the Financial Statements Date; (iii) Liabilities incurred in the ordinary
course of business and consistent with past practices under Material Contracts
and under other agreements entered into by Target or the Hospitals in the
ordinary course of business that are not included within the definition of
Material Contracts set forth in Section 3.23, which Liabilities are not required
by GAAP to be reflected in the Financial Statements; and (iv) Liabilities
disclosed in the Schedules to this Agreement.
     Section 3.11.2 Set forth in Schedule 3.11.2 is a complete and accurate list
of the principal balance of all long-term and short-term Liabilities of Target
(other than trade accounts payable incurred in the ordinary course of business
and consistent with past practices as of the Financial Statements Date, as well
as the name of the lender or creditor with respect to each such Liability.
     Section 3.11.3 Set forth in Schedule 3.11.3 is a complete and accurate list
of the balance of all Liabilities of Target to its current and former
shareholders, which sets forth which Liabilities are to current shareholders and
which liabilities are to former shareholders.

12



--------------------------------------------------------------------------------



 



     Section 3.11.4 For purposes of this Agreement, “ordinary course”
Liabilities include only liabilities and obligations incurred in the normal
course of business of Target, as applicable, consistent with past practices and
amounts, and do not include, without limitation, any Liabilities under an
agreement or otherwise that result from any breach or default (or event that
with notice or lapse of time would constitute a breach or default), tort,
infringement or violation of Law.
     Section 3.12 Absence of Certain Changes. Since the Financial Statements
Date, there has not been:
     (a) any Target Material Adverse Effect;
     (b) any declaration, setting aside or payment of any dividends or
distributions in respect of any equity interests in Target or any redemption,
purchase or other acquisition by Target of any of its equity interests, except
as contemplated by this Agreement;
     (c) any payment or transfer of assets (including without limitation any
distribution or any repayment of indebtedness) to or for the benefit of any
equityholder of Target, other than compensation and expense reimbursements paid
in the ordinary course of business and consistent with past practice;
     (d) any revaluation by Target of any of its assets, including the writing
down or off of notes or accounts receivable and the writing down of the value of
inventory, other than in the ordinary course of business and consistent with
past practice;
     (e) any entry by Target into any commitment or transaction material to such
Hospital or to Target including, without limitation, incurring or agreeing to
incur capital expenditures or to make payments to customers, patients or others
(other than pursuant to agreements listed in Schedule 3.23.1) in excess of
$5,000, individually or in the aggregate;
     (f) any increase in indebtedness for borrowed money, or any issuance or
sale of any debt securities, or any assumption, guarantee or endorsement of any
Liability of any other Person, or any loan or advance to any other Person;
     (g) any breach or default (or event that with notice or lapse of time would
constitute a breach or default), termination or threatened termination under any
Material Contract binding on Target or to which any asset of Target is subject;
     (h) any change by Target in its accounting methods, principles or
practices;
     (i) any increase in the benefits under, or the establishment or amendment
of, any bonus, insurance, severance, deferred compensation, pension, retirement,
profit sharing or other employee benefit plan, or any increase in the

13



--------------------------------------------------------------------------------



 



compensation payable or to become payable to Target or any officers or employees
of Target, except for annual merit increases in salaries or wages in the
ordinary course of business and consistent with past practice;
     (j) the termination of employment (whether voluntary or involuntary) of any
officer or key employee of Target or the termination of employment (whether
voluntary of involuntary) of employees of Target in excess of historical
attrition in personnel;
     (k) any theft, condemnation or eminent domain proceeding or any damage,
destruction or casualty loss affecting any asset of Target, whether or not
covered by insurance;
     (l) any sale, assignment or transfer of any asset of Target, except sales
of inventory or obsolete equipment in the ordinary course of business and
consistent with past practice;
     (m) any action other than in the ordinary course of business and consistent
with past practice, to pay, discharge, settle or satisfy any claim or Liability;
     (n) any settlement or compromise of any pending or threatened suit, action,
or claim relevant to the transactions contemplated by this Agreement;
     (o) any issuance, sale or disposition, or agreement to issue, sell or
dispose, of any equity interest in Target, or any instrument or other agreement
convertible or exchangeable for any equity interest in Target;
     (p) any authorization, recommendation, proposal or announcement of an
intention to adopt a plan of complete or partial liquidation or dissolution of
Target;
     (q) any acquisition, or investment in the equity or debt securities of any
Person (including in any joint venture or similar arrangement) by Target;
     (r) any other transaction, agreement or commitment entered into or
affecting Target, except in the ordinary course of business and consistent with
past practice; or
     (s) any agreement or understanding to do or resulting in any of the
foregoing.
     Section 3.13 Taxes.
     Section 3.13.1 Target has filed or caused to be filed on a timely basis all
Tax returns that are or were required to be filed. Target has timely paid all
Taxes that have become due and payable as Taxes imposed on them, pursuant to
such Tax returns or otherwise, or pursuant to any assessment received by them,
except such Taxes, if any, as

14



--------------------------------------------------------------------------------



 



are being contested in good faith and as to which adequate reserves have been
provided in the Financial Statements.
     Section 3.13.2 Target has not requested or been granted an extension of
time for filing any Tax return that has not yet been filed.
     Section 3.13.3 The charges, accruals and reserves with respect to Taxes on
the books of Target are accurate. There exists no proposed tax assessment
against Target except as disclosed in the Financial Statements. All Taxes that
Target is or was required to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Authority.
     Section 3.13.4 All Tax returns filed by Target are true, correct, and
complete in all material respects.
     Section 3.13.5 There are no outstanding agreements or waivers extending the
statutory period of limitation applicable to any claim for, or the period for
the collection or assessment of, Taxes due from or with respect to Target for
any taxable period.
     Section 3.13.6 No audit, examination or similar proceeding is pending or
threatened with respect to Target or any Tax return filed by Target.
     Section 3.13.7 “Tax” or “Taxes” means any and all taxes, charges, fees,
levies, assessments, duties or other amounts payable to any federal, state,
local or foreign taxing authority or agency, including, without limitation:
(i) income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
severance, excise, stamp, windfall profits, transfer and gains taxes;
(ii) customs, duties, imposts, charges, levies or other similar assessments of
any kind; and (iii) interest, penalties and additions to tax imposed with
respect thereto.
     Section 3.14 Litigation. To knowledge of Target and Target Shareholders,
after a reasonably diligent inquiry and except as set forth in Schedule 3.14,
there are currently no pending or threatened lawsuits, administrative
proceedings, reviews or formal or informal complaints or investigations
(collectively “Litigation”), in each case by any Person against or relating to
Target or any Target Shareholder, or any equityholder, officer, employee or
agent (in their capacities as such) of Target or to which any of the assets of
Target is subject. Target is not subject to or bound by any currently existing
judgment, order, writ, injunction, decree, ruling or charge. Target has no
reason to believe that any such Litigation may be brought or threatened against
Target. Target is not a party to or subject to the provisions of any judgment,
order, writ, injunction, decree, ruling or charge of any court or Governmental
Authority prohibiting the execution, delivery or performance of this Agreement
or the consummation of the transactions contemplated hereby. Except as set forth
in Schedule 3.14, there are no malpractice claims or Liabilities against Target
or any of the Target Shareholders, and no facts exist that might be the basis
for a malpractice claim or Liability against Target or any of the Target
Shareholders.

15



--------------------------------------------------------------------------------



 



     Section 3.15 Compliance with Laws. Target and each of the Target
Shareholders is currently complying with and has at all times complied with each
applicable federal, state, or local constitution, statute, law, code, ordinance,
decree, order, rule or regulation of any Governmental Authority and all orders
and decrees of courts, tribunals and arbitrators (collectively, “Laws”), in all
material respects.
     Section 3.16 Licenses. Target owns, possesses or holds from each
appropriate Governmental Authority all licenses, permits, authorizations,
approvals, quality certifications, franchises or rights (collectively,
“Licenses”) issued by any Governmental Authority necessary to operate its
business. Set forth in Schedule 3.16 is a complete and accurate list of all such
Licenses held by Target. No loss or expiration of any such License is pending or
threatened or reasonably foreseeable, other than expiration in accordance with
the terms thereof of Licenses that may be renewed in the ordinary course of
business without lapsing. Each such License is in good standing as of the
Closing and not subject to meritorious challenge.
     Section 3.17 Payors. Set forth in Schedule 3.17 is a complete and accurate
list of each third-party payor or provider that is doing or has done business
with Target and accounted for 10% or more of the revenues for Target for either
of the years ended December 31, 2006 or December 31, 2007 (collectively, the
“Payors”). The Merger contemplated hereby will have no material effect on
Target’s relationship with Payors, or the revenues to which the Surviving
Corporation will be entitled under the Material Contracts with Payors. None of
the Payors has threatened, or notified Target or any Target Shareholder of any
intention, to terminate or materially alter its relationship with Target, or
materially alter the amount of the business that such Payor is presently doing
with Target, and neither Target nor any Target Shareholder has information, or
is aware of any facts, indicating that any Payor intends to do any of the
foregoing, either as a result of the transactions contemplated by this Agreement
or otherwise.
     Section 3.18 Medical Staff Matters. There are no pending or threatened
disputes between (i) Target and any Target Shareholder, applicant, staff member
or health professional affiliate or (between any Target Shareholder and any
health care facility, and all appeal periods in respect of any medical staff
member or applicant against whom an adverse action has been taken have expired.
     Section 3.19 Health Care Legal Matters.
     Section 3.19.1 Target has complied, and is in compliance, with all
applicable Laws regulating the financing, reimbursement, payment, acquisition,
construction, operation, maintenance or management of a health care practice,
facility, provider or payor, including, without limitation: (i) 42 U.S.C.
§§ 1320a-7 7a and 7b, which are commonly referred to as the “Federal
Anti-Kickback Statute”; (ii) 42 U.S.C. § 1395nn, which is commonly referred to
as the “Stark Law”; (iii) 31 U.S.C §§ 3729-3733, which is commonly referred to
as the “Federal False Claims Act”; (iv) Titles XVIII and XIX of the Social
Security Act, implementing regulations and program manuals; and (v) 42 U.S.C. §§
1320d-1320d-8 and 42 C.F.R. §§ 160, 162 and 164, which is commonly referred to
as “HIPAA” (the foregoing hereinafter collectively referred to as “Health Care
Laws”). Target has maintained all records required to be maintained and made all
required filings in connection with the Medicare and Medicaid programs
established

16



--------------------------------------------------------------------------------



 



under Titles XVIII and XIX of the Social Security Act, and such other similar
federal, state or local reimbursement or governmental programs, managed care
plans and any other private health care insurance programs and employee
assistance programs, as well as any future similar programs, for which Target is
eligible (the foregoing hereinafter referred to collectively as the “Payor
Source Programs”) as required by applicable Health Care Laws.
     Section 3.19.2 Without limiting the foregoing, neither Target nor any
Target Shareholder has engaged in any activities that are prohibited under any
Health Care Laws or any other federal or state statutes related to illegal
remuneration or false or fraudulent claims, the regulations promulgated pursuant
to such statutes, or any related state or local statutes or regulations,
including, without limitation, the following:
     (a) knowingly and willfully making or causing to be made any false
statement or representation of material fact in any application for any benefit
or payment;
     (b) knowingly and willfully making or causing to be made any false
statement or representation of a material fact for use in determining rights to
any benefit or payment;
     (c) failing to disclose knowledge by a claimant of the occurrence of any
event affecting the initial or continued right to any benefit or payment on its
own behalf or on behalf of another, with intent to fraudulently secure such
benefit or payment; or
     (d) knowingly and willfully soliciting or receiving any remuneration
(including any kickback, bribe or rebate), directly or indirectly, overtly or
covertly, in cash or in kind or offering to pay or receive such remuneration in
return for (A) referring an individual for the furnishing or arranging for the
furnishing of any item or service for which payment may be made in whole or in
part by any Payor Source Programs; or (B) purchasing, leasing, or ordering or
arranging for or recommending the purchasing, leasing or ordering of any good,
facility, service or item for which payment may be made in whole or in part by a
Payor Source Program.
     Section 3.19.3 Target is certified for participation and reimbursement and
qualified as participating providers under the Payor Source Programs set forth
in Schedule 3.19.3.1 Target has current provider numbers and provider agreements
for such Payor Source Programs as are set forth in Schedule 3.19.3.1. Except as
set forth on Schedule 3.19.3.2, there are no pending appeals, overpayment
determinations, challenges, audits, litigation, or notices of intent to open
Payor Source Programs’ claim determinations or other reports required to be
filed by Target, except for such appeals of individual claim denials that occur
in the ordinary course of business. Target has not received any notice
indicating that Target’s qualification as a participating provider may be
terminated or withdrawn nor do any of them have any reason to believe that such
qualification may be terminated or withdrawn. Target has timely filed all claims
or other

17



--------------------------------------------------------------------------------



 



reports required to be filed with respect to the purchase of products or
services by third-party payors (including Payor Source Programs), and all such
claims or reports are complete and accurate in all respects. Target has no
Liability to any third-party payor with respect thereto, except for Liabilities
incurred in the ordinary course of business.
     Section 3.19.4 Neither Target nor any Target Shareholder or officer or
employee of Target, or any other party to any contract with Target:
     (a) has been convicted of or charged with any violations of law related to
Medicare, Medicaid, any other Federal Health Care Program (as defined in 42
U.S.C. § 1320a-7b(f)), or any other Payor Source Program;
     (b) has been convicted of, charged with or investigated for any violation
of law related to fraud, theft, embezzlement, breach of fiduciary
responsibility, financial misconduct, obstruction of an investigation or
controlled substances;
     (c) is excluded, suspended or debarred from participation, or is otherwise
ineligible to participate, in any Payor Source Program or has committed any
violation of law which is reasonably expected to serve as the basis for any such
exclusion, suspension, debarment or other ineligibility; or
     (d) has violated or is presently in violation of any Health Care Laws.
     Section 3.20 Environmental Matters.
     Section 3.20.1 Except as set forth in Schedule 3.20.1, (i) the properties,
operations and activities of Target are and at all times have been in compliance
with all applicable Environmental Laws in all respects; including without
limitation by having all Licenses required to be obtained or filed by Target
under any Environmental Law in connection with any aspect of the operation of
Target, and Target is in compliance with the terms and conditions of all such
Licenses; (ii) none of the Real Property contains any Hazardous Material in
amounts exceeding the levels permitted by applicable Environmental Laws as a
result of Target’s operations or activities or for any other reason;
(iii) during the past five years, Target has not received any notices, demand
letters or requests for information from any Governmental Authority or other
Person indicating that Target may be in violation of, or liable under, any
Environmental Law, or relating to any of its current or former assets;
(iv) except with respect to matters that have been fully resolved with no
continuing Liability to Target, no reports have been filed, or are required to
be filed, by (or relating to) Target concerning any release of any Hazardous
Material or the threatened or actual violation of any Environmental Law; (v) no
Person or property has been exposed to Hazardous Material, and no Hazardous
Material has been disposed of, released or transported, in violation of any
applicable Environmental Law to or from any Real Property or as a result of any
activity of Target; (vi) there have been no environmental investigations,
studies, audits, tests, reviews or other analyses regarding compliance or
noncompliance with any Environmental Law conducted by or on behalf of, or which
are in the possession of Target relating to the activities of Target;
(vii) there

18



--------------------------------------------------------------------------------



 



are no underground storage tanks on, in or under any of the Real Property, and
no underground storage tanks have been closed or removed from any of the Real
Property; (viii) there is no asbestos present in any of the Real Property in
violation of any Environmental Law, (ix) neither Target nor any of its assets is
subject to any Liabilities relating to any suit, settlement, Law, judgment or
claim asserted or arising under any Environmental Law; (x) Target has satisfied
and is currently in compliance with all financial responsibility requirements
applicable to its operations and imposed by any Governmental Authority under any
Environmental Laws; and (xi) there are no environmental conditions either
(A) existing on Target’s property or (B) resulting from a Target’s operations or
activities, whether past or present, that would give rise to any on-site or
off-site remediation obligations under any Environmental Laws.
     Section 3.20.2 As used herein, “Environmental Law” means any applicable
Laws, License or agreement with any Governmental Authority relating in any
manner to Hazardous Materials, pollution, contamination, or the protection of
the environment enacted or in effect in any and all jurisdictions in which
Target owns property or conducts business.
     Section 3.20.3 As used herein, “Hazardous Material” means any substance
whether solid, liquid or gaseous that: (i) is listed, defined, classified or
regulated as a “Hazardous Material,” “hazardous material,” hazardous waste,”
extremely hazardous waste,” toxic substance,” “sludge,” “pollutant,”
“contaminant,” or is otherwise listed, defined classified or regulated in
similar fashion, such as dangerous, hazardous, or toxic, in or pursuant to any
Environmental Law; or (ii) is or contains asbestos, radon, any polychlorinated
biphenyl, urea formaldehyde foam insulation, explosive or radioactive material,
crude oil or any fraction thereof, or motor fuel or other refined or process
petroleum hydrocarbons.
     Section 3.21 Non Shareholder Employee Matters. Set forth in Schedule 3.21
is a complete and accurate list of all current non shareholder employees of
Target, including date of employment, current title and compensation, date and
amount of last increase in compensation, and the terms of employment agreement
with such employee. Except as otherwise set forth in Schedule 3.21, there are no
written or oral employment agreements between Target and any of its non
shareholder employees. All of Target’s non shareholder employees are employees
at will and may be terminated by Target, without prior notice, for any reason or
for no reason. In relation to their employees, both present and former, Target
has: (a) complied with all obligations imposed on it by all Laws relevant to the
relations between it and its employees or any disclosed trade union;
(b) maintained adequate and suitable records regarding the service of each of
its employees; and (c) withheld all income tax required by the Code or by
applicable state and local Laws, and payments due for social security
contributions (including the employer’s contributions) and any other amount
required to be withheld under any federal, state or local Laws, from salaries,
wages and bonuses paid, complied with all withholding requirements and
maintained proper records in respect of the foregoing. Target has no collective
bargaining, union or labor agreements, contracts or other arrangements with any
group of employees, labor union or employee representative and there is no
organization effort currently being made or threatened by or on behalf of any
labor union with respect to employees of Target.

19



--------------------------------------------------------------------------------



 



Target has not experienced, and, there is no basis for, any strike, labor
trouble, work stoppage, slow down or other interference with or impairment of
the operations.
     Section 3.22 Employee Benefit Plans.
     Section 3.22.1 Except as set forth in Schedule 3.22.1, Target has no
“Employee Benefit Plans.” The term “Employee Benefit Plans” means (a) any
“employee benefit plan” or “plan” within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and
(b) all plans or policies providing for “fringe benefits” (including but not
limited to vacation, paid holidays, personal leave, employee discounts,
educational benefits or similar programs), and each other bonus, incentive
compensation, deferred compensation, profit sharing, stock, severance,
retirement, health, life, disability, group insurance, employment, stock option,
stock purchase, stock appreciation right, performance share, supplemental
unemployment, layoff, consulting, or any other similar plan, agreement, policy
or understanding (whether written or oral, qualified or nonqualified, currently
effective or terminated), and any trust, escrow or other agreement related
thereto, which (i) is, or has been within the past five years, established,
maintained or contributed to by Target or any other corporation or trade or
business under common control with Target (an “ERISA Affiliate”) as determined
under Section 414(b), (c), (m) or (o) of the Code, or with respect to which
Target has or may have any Liability; or (ii) provides benefits, or describes
policies or procedures of Target or any of its Affiliates applicable, to any
present or former officer, employee or dependent thereof, regardless of whether
funded. The term “Employee Benefit Plans” also includes any written or oral
representations made to any present or former officer or employee of Target by
Target or its Affiliates promising or guaranteeing any employer payment or
funding for the continuation of medical, dental, life or disability coverage for
any period of time beyond the end of the current plan year (except to the extent
of coverage required under Code Section 4980B) or a similar provision of state
law.
     Section 3.22.2 Target is not is not party to any “multiple employer plan”
or “multi-employer plan” (as described or defined in ERISA or the Code).
     Section 3.22.3 Target is not, nor does any ERISA Affiliate have any formal
plan or commitment, whether legally binding or not, to create any Employee
Benefit Plan that would affect any present or former officer or employee of
Target, or any dependent or beneficiary thereof.
     Section 3.22.4 Except as set forth in Schedule 3.22.4, there is no Employee
Benefit Plan that is maintained or contributed to by Target, or any ERISA
Affiliate with respect to which Target has or may have any Liability that is or
was subject to Part 3 of Title I of ERISA or Title IV of ERISA.
     Section 3.22.5 Parent will not assume or take on any Liability relating to
any Employee Benefit Plans of Target.

20



--------------------------------------------------------------------------------



 



     Section 3.22.6 Target does not provide, and is not obligated to provide,
benefits, including without limitation death, health, medical, or
hospitalization benefits (whether or not insured), with respect to current or
former officers or employees of Target, or their dependents or beneficiaries,
beyond their retirement or other termination of employment other than
(i) coverage mandated by applicable Law; (ii) death benefits or retirement
benefits under any “employee pension benefit plan,” as that term is defined in
Section 3(2) of ERISA; or (iii) deferred compensation benefits accrued as
liabilities on the books of Target, or (iv) as set forth in Schedule 3.11.3.
     Section 3.22.7 No Liability under Title IV of ERISA or Section 412 of the
Code has been incurred (directly or indirectly) by Target or any ERISA Affiliate
that has not been satisfied in full.
     Section 3.22.8 Neither Target, nor any ERISA Affiliate maintains or has
ever participated in a multiple employer welfare arrangement as described in
Section 3(40)(A) of ERISA for which Target may become liable under ERISA.
     Section 3.22.9 No Lien has been filed by any Person and no Lien exists by
operation of Law or otherwise on the assets of Target relating to, or as a
result of, the operation or maintenance of any Employee Benefit Plan, and
neither Target nor any Shareholder has any knowledge of the existence of facts
or circumstances that would result in the imposition of such Lien.
     Section 3.22.10 Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (i) result in any
payment becoming due to any officer or employee of Target; or (ii) result,
separately or in the aggregate, in an “excess parachute payment” within the
meaning of Section 280G of the Code.
     Section 3.23 Material Contracts.
     Section 3.23.1 Schedule 3.23.1 sets forth a complete and accurate list of
each agreement (whether written or oral and including all amendments thereto) by
which Target or any of its assets are bound (collectively, the “Material
Contracts”), including without limitation the following: (i) all payor and
provider contracts with any of the Payors; (ii) management or similar or related
agreements; (iii) agreements pursuant to which Target sells or distributes any
treatment, services or products; (iv) real property leases; (v) capital or
operating leases or conditional sales agreements relating to vehicles, equipment
or other assets of Target; (vi) agreements evidencing, securing or otherwise
relating to any indebtedness for borrowed money for which Target is liable;
(vii) agreements pursuant to which Target is entitled or obligated to acquire
any assets from a third Person; (viii) insurance policies; (ix) employment,
consulting, noncompetition, separation, collective bargaining, union or labor
agreements or arrangements; and (x) agreements with or for the benefit of any
equityholder, manager, director, officer or employee of Target or any Affiliate
or immediate family member thereof.

21



--------------------------------------------------------------------------------



 



     Section 3.23.2 Target has delivered to Parent a copy of each written
Material Contract and a detailed written summary of each oral Material Contract
and (i) each Material Contract is valid, binding and in full force and effect
and enforceable in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance or
similar laws affecting the enforcement of creditors’ rights generally and
subject to general principles of equity (regardless of whether enforcement is
sought in a proceeding at law or in equity); (ii) Target has performed all of
its obligations that have become due under any Material Contract to which it is
a party, and there exists no breach or default (or event that with notice or
lapse of time would constitute a breach or default) on the part of Target or any
other Person under any Material Contract; (iii) there has been no termination or
notice of default or any threatened termination under any Material Contract; and
(iv) no party to a Material Contract intends to alter its relationship with
Target as a result of or in connection with the acquisition contemplated by this
Agreement.
     Section 3.23.3 Except as set forth in Schedule 3.23.3, none of the Material
Contracts will require consent from any counterparty or will result in a breach,
termination, termination right or change in any right or obligation thereunder
as a result of the consummation of the transactions contemplated by this
Agreement. With respect to Material Contracts identified in Schedule 3.23.3,
Parent will have the right to participate in any communication with any
counterparties in connection with obtaining any required consent or approval.
     Section 3.23.4 None of the Material Contracts or any other agreements,
understandings or proposed transactions to which Target or any Target
Shareholder is a party will cause a Target Material Adverse Effect, or have any
effect on Target’s or any Target Shareholder’s ability to perform its
obligations under this Agreement.
     Section 3.24 Intellectual Property. Except as set forth on Schedule 3.24,
Target does not own, and has no license or use rights with respect to, any
registered and unregistered trademarks, service marks or trade names, or
registered copyrights or patents, or applications for or licenses (to or from
Target) with respect to any of the foregoing, or any computer software or
software licenses (other than commercial “shrink-wrap” software and software
licenses). Target has rights to use any software utilized by it or its
Affiliates pursuant to valid existing licenses.
     Section 3.25 Competing Interests. Except as set forth as set forth in
Schedule 3.25, neither Target, nor, any equityholder, director, general partner,
officer, employee or agent of Target, any Affiliate of Target: (a) owns,
directly or indirectly, an interest in any Person that is a competitor, customer
or supplier of Target or that otherwise has business dealings with Target; or
(b) is a party to, or otherwise has any direct or indirect interest opposed to
Target under, any Material Contract or other business relationship or
arrangement (other than investments in publicly traded equity securities
constituting less than 1% of the outstanding securities of that class).
     Section 3.26 No Conflict of Interest. Target is not indebted, directly or
indirectly, to any Affiliate or to any of Target’s equityholders, officers or
employees, in any amount whatsoever, other than in connection with expenses or
advances of expenses incurred in the

22



--------------------------------------------------------------------------------



 



ordinary course of business and consistent with past practices. None of Target,
any Affiliate of Target or any of Target’s equityholders, officers or employees
is indebted, directly or indirectly, to Target, nor does any of the foregoing
have any direct or indirect ownership interest in any entity with which Target
has a business relationship. Target is not a guarantor or indemnitor of any
indebtedness of any other Person.
     Section 3.27 Illegal Payments. Neither Target nor any of its equityholders,
general partners, officers, employees or agents, or any Affiliate or immediate
family member of any of the foregoing, has: (a) used any funds of Target for
contributions, gifts or entertainment in violation of applicable Law, or for
other purposes, including relating to political activity, in violation of
applicable Law; or (b) made any payment for the account or benefit, or using
funds, of Target in violation of applicable Law to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or violated any provision of the Foreign Corrupt Practices Act of
1977, as amended.
     Section 3.28 Insurance. Target has maintained and now maintains insurance
on its business and all of its assets of a type customarily insured, covering
property damage and loss of income by fire or other casualty, as well as
adequate insurance protection against all Liabilities, claims and risks against
which it is customary to insure, including, without limitation, professional
liability insurance. Set forth in Schedule 3.28 is a complete and accurate list
of all policies, bonds and other forms of insurance currently owned or held by
or on behalf of or providing insurance coverage to Target, or the assets of
Target, and its officers, employees or agents, along with a description of all
claims and their current status made under any such policy. All such policies
are issued by insurers of recognized responsibility and insure Target, and the
assets of Target against such losses and risks, and in such amounts, as are
customary in the case of entities of established reputation engaged in the same
or similar businesses and similarly situated. All such policies are in full
force and effect, and Target has not done or omitted to do or suffered anything
to be done which has or might render such policies void or voidable or that
would cause or allow any claims under any such policies to be denied. Target has
not received a notice of default under any such policy or received written
notice of any pending or threatened termination or cancellation, coverage
limitation or reduction, or material premium increase with respect to any such
policy, and there are no circumstances likely to give rise to any claim under
any such policies. Neither Target nor any Shareholder has received any
communications that would cause such Person to believe that Target will not be
able to continue to maintain such insurance policies with the same coverage for
substantially the same premium amount.
     Section 3.29 SEC Filings; Financial Statements. Each Target Shareholder
acknowledges that they have had access to TIGroup’s filings with the SEC and
have had adequate opportunity to ask questions of TIGroup’s management in order
to receive information regarding an investment in the TI Group Common Stock.
     Section 3.30 Accredited Investor. Each of the Target Shareholders
identified as an accredited investor on Schedule 3.30 is an “accredited
investor” as such term is defined in Rule 501(a) promulgated under the 1933 Act,
who by reason of his or her business and financial experience has such
knowledge, sophistication and experience in business and financial matters as to
be capable of evaluating the merits and risks of, and could be reasonably
assumed to have the capacity to protect its own interests in connection with, an
investment in the TIGroup

23



--------------------------------------------------------------------------------



 



Common Stock and, having had access to or having been furnished with all such
information as it has considered necessary, has concluded that it is able to
bear those risks.
     Section 3.31 Investment in TIGroup Common Stock. Each Target Shareholder:
     (a) is fully informed as to the business conducted by TIGroup and the
health care industry generally;
     (b) has adequate means of providing for his or her current needs and
possible contingencies and has no need now, and anticipates no need in the
foreseeable future, to sell TIGroup Common Stock;
     (c) understands that the offer and sale of the TIGroup Common Stock
pursuant to this Agreement has not been registered under the 1933 Act or the
securities laws of any state and are being offered under an exemption from
registration thereunder;
     (d) has no agreement or other arrangement, formal or informal, with any
person to sell, transfer or pledge any part of TIGroup Common Stock or which
would guarantee to the Target Shareholder any profit or against any loss with
respect to such TIGroup Common Stock, and he has no plans to enter into any such
agreement or arrangement;
     (e) understands that he or she must bear the economic risk of his or her
investment for an indefinite period of time because the shares of TIGroup Common
Stock cannot be sold or otherwise transferred unless the offer and sale of the
            shares of TIGroup Common Stock is subsequently registered under the
1933 Act (which TIGroup is not obligated and does not plan to do) or an
exemption from such registration that is available;
     (f) has such knowledge and experience in financial and business matters
that he or she is capable of evaluating the merits and risks of an investment in
TIGroup Common Stock and of making an informed investment decision;
     (g) is at least 21 years of age and a bona fide resident and domiciliary
(not a temporary or transient resident) of the state of Oklahoma, and has no
current intention of becoming a resident of any other state or jurisdiction;
     (h) has not received any representations, guaranties, or warranties made by
TIGroup, or its agents or employees, or by any other person, expressly or by
implication, with respect to (i) the approximate length of time that the Target
Shareholder will be required to remain an owner of TIGroup Common Stock;
(ii) the percentage of profit and/or amount of or type of consideration, profit,
or loss (including, without limitation, tax benefits) to be realized, if any, as
a result of investment in TIGroup Common Stock; and (iii) the possibility that
the past performance or experience on the part of any officer or director of
TIGroup, or of

24



--------------------------------------------------------------------------------



 



any other person, might in any way indicate the predictable results of
operations of TIGroup, or of ownership of TIGroup Common Stock;
     (i) understands that no federal or state agency has passed on or made any
recommendation or endorsement of TIGroup Common Stock;
     (j) has an overall commitment to investments that are not readily
marketable that is not disproportionate to his or her net worth and his or her
investment in TIGroup Common Stock will not cause such overall commitment to
become excessive; and
     (k) is acquiring the TIGroup Common Stock for his or her own account and
not with a view to or for sale in connection with any distribution of any of the
TIGroup Common Stock within the meaning of Section 2(11) of the 1933 Act and
will not transfer or offer to transfer his or her TIGroup Common Stock until he
or she notifies TIGroup of his or her intention to do so and until he or she has
been notified by TIGroup that either (i) in the opinion of counsel satisfactory
to TIGroup, no registration (or perfection of any exemption) is required with
respect to such Transfer or offer to Transfer, or (ii) an appropriate
registration statement with respect to TIGroup Common Stock has been filed by
TIGroup with the SEC and any applicable state securities authority and declared
effective by such Commission and authority.
     Section 3.32 Lock-Up; Restricted Securities. Each Target Shareholder
understands and agrees that the TIGroup Common Stock received (or to be
received) by them (i) will be subject to the terms of a lock-up agreement
between Target Shareholder and TIGroup that will be executed contemporaneously
with this Agreement and will impose certain restrictions on the transfer of the
TIGroup Common Stock distributed to Target Shareholder for a period of two
(2) years from the Closing Date, and (ii) constitutes “restricted securities”
within the meaning of Rule 144 promulgated under the 1933 Act and may not be
sold, pledged or otherwise disposed of unless they are subsequently registered
under the 1933 Act and applicable state securities laws or unless an exemption
from registration is available. Each Target Shareholder understands that the
TIGroup Common Stock received (or to be received) by them, and any securities
issued in respect thereof or exchange therefor, may bear one or more of the
following restrictive legends substantially in the form provided below:
     “THE SHARES REPRESENTED BY THIS CERTIFICATE (1) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF AND
(2) ARE SUBJECT TO A LOCK-UP AGREEMENT BETWEEN THE INVESTOR AND THE COMPANY. NO
TRANSFER MAY BE EFFECTED (1) WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AND (2) WITHOUT
COMPLYING WITH THE TERMS OF THE LOCK-UP AGREEMENT”; and/or

25



--------------------------------------------------------------------------------



 



any legend required by the securities laws of any state to the extent such laws
are applicable to the shares represented by the certificate so legended.
     Section 3.33 Full Disclosure. No representation or warranty of Target or
any Target Shareholder contained in this Agreement, and nothing set forth herein
or in the exhibits attached hereto, or in any document furnished or to be
furnished to Parent at the Closing, or in any other information or materials
delivered by Target (when read together), contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. Target and each Target Shareholder has
disclosed to Parent all of the facts and information material to the proposed
Merger that are known to either Target or any of the Target Shareholders.
Article IV.
Representations and Warranties of Parent and Merger Sub
     Parent and Merger Sub each represent and warrant to Target that the
statements contained in this Article IV (as supplemented by the Schedules
referenced herein, if any) are true and correct as of the Effective Date and the
Closing Date.
     Section 4.1 Organization. Parent is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Oklahoma. Merger Sub is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Oklahoma.
     Section 4.2 Authority. Parent and Merger Sub have all requisite power and
authority, corporate or otherwise, to execute, deliver and perform their
respective obligations under this Agreement and the other agreements,
certificates and instruments to be executed by Parent or Merger Sub, as
applicable, in connection with or pursuant to this Agreement. The execution,
delivery and performance by Parent or Merger Sub of this Agreement have been
duly authorized by all necessary action, corporate or otherwise, on the part of
Parent. This Agreement has been duly executed and delivered by Parent and Merger
Sub, as applicable. This Agreement constitutes the legal, valid and binding
agreement of Parent and Merger Sub and it is enforceable against Parent and
Merger Sub, as applicable, in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting the enforcement of creditors’ rights
generally and subject to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
     Section 4.3 No Violation. The execution, delivery and performance of this
Agreement by Parent and Merger Sub will not conflict with or result in the
breach of any term or provision of, or violate or constitute a default under any
charter provision or bylaw or under any material agreement, order or Law to
which Parent or Merger Sub is a party or by which Parent or Merger Sub is in any
way bound or obligated.
     Section 4.4 Governmental Authorizations. Except to the extent required in
connection with any of the Governmental Authorizations required on the part of
Target as described in

26



--------------------------------------------------------------------------------



 



Section 3.9, or as required by any applicable securities Laws, no Governmental
Authorization is required on the part of Parent or Merger Sub in connection with
the transactions contemplated by this Agreement.
     Section 4.5 Litigation. There are no pending or, to the knowledge of Parent
or Merger Sub, threatened, lawsuits, administrative proceedings, arbitrations,
reviews or formal or informal complaints or investigations by any Person that in
any manner challenges or seeks to prevent, enjoin, alter or materially delay any
of the transactions contemplated by this Agreement.
     Section 4.6 Full Disclosure. No representation or warranty of Parent or
Merger Sub contained in this Agreement, and nothing set forth herein or in the
exhibits attached hereto, or in any document furnished or to be furnished to
Target at the Closing, or in any other information or materials delivered by
Parent or Merger Sub to Target (when read together), contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained herein or therein not misleading in light
of the circumstances under which they were made.
Article V.
Covenants
     Section 5.1 Release of Personal Guarantees. Prior to and continuing after
the Closing, Parent and Surviving Corporation will use best efforts to obtain
the release of the Target Shareholders from the personal guarantees provided by
Target Shareholders prior to the Closing for the Liabilities for leased
equipment set forth in Schedule 6.4, until such time as the Target Shareholders
are released from such personal guarantees.
     Section 5.2 Conduct of Business by Target Pending the Closing. Target and
each of the Target Shareholders agrees that, between the Effective Date and the
earlier of the termination of this Agreement or the Effective Time (the “Interim
Period”), except as specifically permitted or required by any other provision of
this Agreement, unless Parent shall otherwise agree in writing, Target shall
conduct its operations only in the ordinary and usual course of business
consistent with past practice, and will use commercially reasonable efforts to
keep available the services of its current key officers and employees and
preserve its current relationships with such of those customers, suppliers and
other Persons with whom Target has significant business relationships as is
reasonably necessary to preserve substantially intact its business organization
and goodwill. Without limiting the foregoing, and as an extension thereof,
except as specifically permitted or required by any other provision of this
Agreement, Target shall not (unless required by applicable Law), during the
Interim Period, directly or indirectly, do, or agree to do, any of the following
without the prior written consent of Parent (which consent shall not be
unreasonably withheld or delayed):
     (a) amend or otherwise change the articles of incorporation or bylaws of
Target;
     (b) adopt or implement any shareholder rights plan;
     (c) change the composition or membership of the Target Board, or remove
from office (whether voluntary or involuntary) any officer of Target;

27



--------------------------------------------------------------------------------



 



     (d) (i) increase the compensation or benefits payable or to become payable
to any director, officer, employee or consultant of Target, except for annual
merit increases in the ordinary course of business consistent with past practice
and increases resulting from the operation of compensation arrangements in
effect prior to the date hereof; (ii) pay or accrue any bonus to any director,
officer, employee or consultant of Target, except in accordance with past
established practices therefor; (iii) grant any rights to severance or
termination pay to, or enter into or amend any employment or severance agreement
with, any director, officer or other employee or consultant of Target except to
the extent such severance or termination pay is due before the Effective Time;
or (iv) establish, adopt, enter into or amend any collective bargaining, bonus,
profit sharing, thrift, compensation, stock option, restricted stock, pension,
retirement, deferred compensation, employment, termination, severance or other
plan, agreement, trust, fund, policy or arrangement for the benefit of any
director, officer, employee or consultant of Target, except as required by
applicable Law;
     (e) issue, sell, pledge, dispose of, grant, transfer or encumber, or
authorize the issuance, sale, pledge, disposition, grant, transfer or
encumbrance of, any shares of Target Common Stock or any other securities of
Target (whether by merger, consolidation or otherwise), or any securities
convertible or exchangeable or exercisable for any shares of Target Common Stock
or any other securities of Target, or any options, warrants or other rights of
any kind to acquire any shares of Target Common Stock or any other securities of
Target or such convertible or exchangeable securities, or any other ownership
interest (including without limitation any such interest represented by contract
right) of Target;
     (f) sell, lease, license, exchange, grant, mortgage, pledge, guarantee,
transfer, encumber or otherwise dispose of, or agree to or authorize the sale,
lease, license, exchange, grant, mortgage, pledge, guarantee, transfer,
encumbrance or disposition of, any of its assets or properties with a value in
excess of $5,000 (whether by merger, consolidation or otherwise), except for
(i) dispositions of assets, goods, services or inventories in the ordinary
course of business and consistent with past practice; (i) the sale of unused or
obsolete equipment; or (iii) pursuant to existing contracts or commitments;
     (g) declare, set aside, make or pay any dividend or other distribution
(whether payable in cash, stock, property or a combination thereof) with respect
to the Target Common Stock or enter into any agreement with respect to the
voting of the Target Common Stock;
     (h) (i) redeem, purchase or otherwise acquire, or agree to redeem, purchase
or otherwise acquire, any shares of Target Common Stock or any securities or
obligations convertible into or exchangeable for any shares of Target Common
Stock, or any options, warrants or conversion or other rights (including any
stock appreciation rights, phantom stock or similar rights) to acquire any
shares of Target Common Stock or any such securities or obligations; (ii) adopt
a plan with respect to or effect any liquidation, dissolution, restructuring,

28



--------------------------------------------------------------------------------



 



reorganization or recapitalization; or (iii) split, subdivide, combine or
reclassify any shares of Target Common Stock or issue or authorize or propose
the issuance of any other securities in respect of, in lieu of or in
substitution for shares of Target Common Stock;
     (i) acquire or agree to acquire, by merging or consolidating with, by
purchasing an equity interest in or a portion of the assets or properties of, or
by any other manner, any business or any corporation, partnership, association
or other business organization or division thereof, or otherwise acquire or
agree to acquire any assets or properties of any other Person, (other than the
purchase of assets or properties that are not individually in excess of $5,000
from suppliers or vendors in the ordinary course of business and consistent with
past practice);
     (j) (i) incur any indebtedness for borrowed money or purchase money
indebtedness (including as a guarantor or surety), issue any debt securities or
assume, guarantee or endorse, or otherwise as an accommodation become
responsible for, the obligations of any Person for borrowed money, except to the
extent that the aggregate indebtedness for borrowed money of Target at any time
outstanding does not exceed $5,000; (ii) refinance or otherwise replace any of
its existing indebtedness, except with the consent of Parent, which consent
shall not be unreasonably withheld; (iii) make or incur any capital expenditure
in excess of $5,000, except in the ordinary course of business consistent with
past practice; or (iv) make any loan or advance to any Target Shareholder or any
director, officer, employee or consultant of Target;
     (k) (i) pre-pay any long-term debt in an amount exceeding $5,000 in the
aggregate, or pay, discharge or satisfy any Liabilities, except for borrowings
under revolving credit lines existing as of the date hereof in the ordinary
course of business consistent with past practice and in accordance with their
terms; (ii) fail to collect notes or accounts receivable in the ordinary course
of business consistent with past practice or enter into a factoring or
discounting arrangement with a third party with respect to accounts receivable;
or (iii) fail to pay any account payable in the ordinary course of business
consistent with past practice;
     (l) terminate, cancel or request any material change in, or agree to any
material change in, any contract that is reasonably necessary for the conduct of
Target’s business as it is currently conducted other than in the ordinary course
of business consistent with past practice;
     (m) file any amended Tax Return, make any Tax election or enter into any
agreement in respect of Taxes, including without limitation the settlement of
any Tax controversy, claim or assessment, or adopt or change any accounting
method in respect of Taxes, or surrender any right to claim a refund of Taxes,
if such action would have the effect of increasing by a material amount the
present or future Tax Liability of Target or the Surviving Corporation, or would
give rise to a Tax lien (other than statutory Liens for current Taxes not yet
due) on any of Target’s or the Surviving Corporation’s assets or properties;

29



--------------------------------------------------------------------------------



 



     (n) write up, write down or write off the book value of any of its assets,
individually or in the aggregate, except for depreciation and amortization and
any write-down of goodwill in accordance with GAAP and any write-offs of
inventory or accounts receivable that do not exceed $5,000 individually or
$20,000 in the aggregate.
     (o) take any action to exempt Target from the provisions of any state
takeover law or state law that purports to limit or restrict business
combinations or the ability to acquire or vote shares of any Person (other than
Merger Sub) or any action taken thereby, which Person or action would have
otherwise been subject to the restrictive provisions thereof and not exempt
therefrom;
     (p) open or close, or enter into an agreement to open or close, any
facility or office;
     (q) fail to be in material compliance with the terms of any instrument
evidencing indebtedness incurred by Target, other than any such failure that is
waived in writing by the party to whom such indebtedness is owed within a
reasonable time after the commencement of such material non-compliance, and
provided Parent receives a copy of such waiver within a reasonable time
thereafter;
     (r) enter into any agreement or arrangement outside the ordinary course of
business consistent with past practice that contains any non-compete or
exclusivity provisions with respect to any customer, line of business or
geographic area with respect to Target or any of its or the Surviving
Corporation’s current or future Affiliates, or that limits or otherwise
restricts Target prior to the Effective Time, or that would, at or after the
Effective Time, limit or restrict the Surviving Corporation, from engaging in
any business in the United States, or that restricts the conduct with respect to
any customer of any line of business by Target or any of its or the Surviving
Corporation’s current or future Affiliates, or any geographic area in which
Target or any of its or the Surviving Corporation’s current or future Affiliates
may conduct business, or that otherwise restricts the operation of Target’s
business, in each case other than non-compete agreements signed by employees
incident to their employment by Target;
     (s) take any formal action or grant any consent or approval concerning any
joint venture outside the ordinary course of business consistent with past
practice;
     (t) modify, amend or terminate, or waive, release or assign any material
rights or claims with respect to, or grant any consent under, any existing
standstill provision relating to Target Acquisition Proposal, or under any
similar confidentiality or other agreement, or fail to fully enforce any such
agreement;
     (u) change any of its methods, principles or practices of accounting or
internal controls in effect as of the date hereof, other than in the ordinary
course

30



--------------------------------------------------------------------------------



 



of business consistent with past practice or as required by applicable Law, GAAP
or any Governmental Authority;
     (v) waive, release, assign, settle or compromise any material claims, or
any material Litigation or arbitration, if such waiver, release, assignment,
settlement or compromise would require any material payment by the Surviving
Corporation at or after the Effective Time;
     (w) take any action or fail to take any action that is intended or would
reasonably be expected to result in Target Material Adverse Effect, the breach
of a representation or warranty, a breach of a covenant or agreement, or a
failure of a condition to Closing in this Agreement; or
     (x) authorize or enter into any agreement or otherwise make any commitment
to do any of the foregoing.
     Section 5.3 Cooperation. Target and Parent shall coordinate and cooperate
in connection with (a) determining whether any action by or in respect of, or
filing with, any Governmental Authority is required, or any actions, consents,
approvals or waivers are required to be obtained from parties to any of Target’s
material contracts, in connection with the consummation of the Merger; and
(b) seeking any such actions, consents, approvals or waivers or making any such
filings, furnishing information required in connection therewith or with any
other filings and timely seeking to obtain any such actions, consents, approvals
or waivers.
     Section 5.4 Access to Target Information; Confidentiality.
     Section 5.4.1 During the Interim Period, Target shall, and shall cause each
of the Target Shareholders and Target’s officers, directors, employees,
accountants, consultants, legal counsel, agents and other representatives
(collectively, the “Target Representatives”) to: (a) provide to Parent and
Merger Sub and their respective officers, directors, employees, accountants,
consultants, legal counsel, agents and other representatives (collectively, the
“Parent Representatives”) reasonable access, at reasonable times upon reasonable
prior notice, to the officers, directors, agents, properties, offices and other
facilities of Target and to Target’s books and records; and (b) furnish promptly
to Parent or the appropriate Parent Representatives such information concerning
the business, properties, contracts, records, personnel and other aspects of
Target (including without limitation financial, operating and other data and
information) as the Parent Representatives may reasonably request from time to
time; provided, however, that all access and investigation made pursuant to this
Section 5.3.1 shall be conducted in such a way as to minimize interference with
the operations and business of Target; further provided, that in no case shall
Target be required to provide or otherwise disclose or make available to Parent
any confidential customer information. No investigation conducted pursuant to
this Section 5.3.1 shall affect or be deemed to modify or limit any
representation or warranty made in this Agreement.
     Section 5.4.2 Parent and Merger Sub shall, and shall use reasonable efforts
to cause the Parent Representatives to, treat all information disclosed pursuant
to Section

31



--------------------------------------------------------------------------------



 



5.3.1, together with any other confidential information furnished to them by
Target or any of the Target Representatives, as confidential and not make use of
such confidential information for their own purposes or for the benefit of any
other Person (other than Target prior to, or the Surviving Corporation after,
the Effective Time).
     Section 5.5 No Solicitation of Transactions.
     Section 5.5.1 Without limitation on its other obligations under this
Agreement, Target shall not, nor shall it authorize or permit any Target
Shareholder or any investment banker, financial advisor or other representative
retained by it, directly or indirectly, through any other Person (which for
purposes of this Section 5.4 shall include any “group” as such term is defined
in Section 13(d) of the Exchange Act) to: (a) solicit, initiate, facilitate or
encourage (including by way of furnishing or disclosing information with respect
to Target to any Person) the making of or any effort or attempt to make any
Target Acquisition Proposal; (b) participate in, continue or resume any
discussions or negotiations relating to any Target Acquisition Proposal;
(c) enter into any letter of intent, agreement in principle, merger agreement,
acquisition agreement, option agreement or other similar agreement related to
any Target Acquisition Proposal or approve or recommend, or publicly propose to
approve or recommend, any Target Acquisition Proposal; or (d) or enter into any
agreement, arrangement or understanding requiring it to abandon, terminate or
fail to consummate the Merger or any other transaction contemplated by this
Agreement; provided, however, that if, at any time prior to the obtaining of the
Target Shareholder Approval, the Target Board determines in good faith, after
consultation with outside legal counsel and its financial advisors, that it
would otherwise be reasonably likely to constitute a breach of its fiduciary
duties to the Target Shareholders, Target may, in response to Target Superior
Proposal and subject to compliance with Section 5.4.2: (i) furnish information
with respect to Target to the Person making such Target Superior Proposal
pursuant to a customary confidentiality agreement the benefits of the terms of
which are no more favorable to such Person than those in place with Parent; and
(ii) participate in discussions or negotiations with respect to such Target
Superior Proposal. Upon execution of this Agreement, Target shall cease
immediately and cause to be terminated any and all existing discussions or
negotiations with any Persons other than Parent and Merger Sub conducted
heretofore with respect to any Target Acquisition Proposal and promptly request
that all confidential information with respect thereto furnished on behalf of
Target be returned or destroyed.
     Section 5.5.2 Target shall, as promptly as practicable (and in no event
later than 24 hours after receipt thereof), advise Parent of any inquiry
received by it relating to any potential Target Acquisition Proposal and of the
material terms of any proposal or inquiry, including the identity of the Person
making the same, that it may receive in respect of any such potential Target
Acquisition Proposal, or of any information requested from it or of any
negotiations or discussions being sought to be initiated with it, and shall
furnish to Parent a copy of any such proposal or inquiry if it is in writing,
and shall keep Parent fully informed on a prompt basis with respect to any
developments with respect to the foregoing.

32



--------------------------------------------------------------------------------



 



     Section 5.5.3 Neither the Target Board nor any committee thereof shall
(a) withdraw or modify, or propose publicly to withdraw or modify, in a manner
adverse to Parent, the approval or recommendation by the Target Board or such
committee of the Merger; (b) approve or recommend, or propose publicly or to the
Target Shareholders the approval or recommendation of, any Target Acquisition
Proposal; or (c) cause Target to enter into any letter of intent, agreement in
principle, acquisition agreement or other similar agreement related to any
Target Acquisition Proposal. If the Target Board determines in good faith, after
consultation with outside legal counsel and its financial advisors, that it
would otherwise be reasonably likely to constitute a breach of its fiduciary
duties to the Target Shareholders, then nothing contained in this Section 5.4
shall prohibit the Target Board from taking the actions described in subsections
(a), (b) and (c) of this Section 5.4.3, in each case no earlier than the second
business day following the date of delivery of written notice to Parent of its
intention to do so, so long as Target continues to comply with all other
provisions of this Agreement.
     Section 5.6 Appropriate Action; Consents; Filings.
     Section 5.6.1 Subject to the terms and conditions of this Agreement,
Target, Merger Sub, and Parent shall: (a) use their commercially reasonable
efforts to cooperate with one another in (i) determining which filings and
notifications are required to be made prior to the Effective Time under
applicable Laws with, and which consents, licenses, approvals, permits, waivers,
orders or authorizations are required to be obtained or made prior to the
Effective Time under applicable Laws from, any Governmental Authority in
connection with the authorization, execution and delivery of this Agreement and
the consummation of the Merger and the other transactions contemplated hereby
and thereby; (ii) timely making all such filings and notifications and timely
seeking all such consents, licenses, approvals, permits, waivers, orders or
authorizations; and (iii) as promptly as practicable respond to any request for
information including without limitation any request for additional information
and documentary materials from any Governmental Authority; (b) subject to any
restrictions under applicable antitrust laws, to the extent practicable,
promptly notify each other of any communication from any Governmental Authority
with respect to this Agreement or the transactions contemplated hereby, and
permit the other party to review in advance any proposed written communication
to any Governmental Authority; (c) not agree to participate in any meeting with
any Governmental Authority in respect of any filings, investigation or other
inquiry with respect to this Agreement or the transactions contemplated hereby
unless it consults with the other party in advance and, to the extent permitted
by such Governmental Authority, gives the other party the opportunity to attend
and participate, in each case to the extent practicable; and (d) furnish the
other party with such necessary information and reasonable assistance as such
other party and its Representatives may reasonably request in connection with
their preparation of necessary filings, registrations or submissions to any
Governmental Authority in connection with this Agreement or the transactions
contemplated hereby.
     Section 5.6.2 Each of Target, Merger Sub, and Parent shall give any notices
to third parties, and shall use each use commercially reasonable efforts to
obtain any third party Approvals required to consummate the transactions
contemplated by this

33



--------------------------------------------------------------------------------



 



Agreement. In the event that either party shall fail to obtain any third party
consent described in the preceding sentence, such party shall use reasonable
efforts, and shall take reasonable actions to minimize any adverse effect upon
Target, Parent or their respective businesses resulting, or that could
reasonably be expected to result after the Effective Time, from the failure to
obtain such consent.
     Section 5.6.3 During the Interim Period, each of Target, Merger Sub, and
Parent shall promptly notify the other in writing (a) of any pending or, to the
knowledge of the notifying party, threatened action, suit, arbitration or other
proceeding or investigation by any Governmental Authority or any other Person
that (i) challenges or seeks material damages in connection with the Merger or
the conversion of Target Common Stock into the right to receive the Merger
Consideration pursuant to the Merger and the terms of this Agreement; or
(ii) seeks to restrain or prohibit the consummation of the Merger or otherwise
limit the right of Surviving Corporation to own or operate all or any portion of
the businesses or assets of Target; or (b) at least 72 hours prior to the filing
by the notifying party for protection under federal bankruptcy laws or similar
state laws relating to bankruptcy, insolvency, reorganization, moratorium or
conveyance.
     Section 5.6.4 During the Interim Period, Target shall promptly notify
Parent and Merger Sub of (a) any material change in the current or future
business, condition (financial or otherwise) or results of operations of Target;
(b) any complaints, investigations or hearings (or communications indicating
that the same may be contemplated) of any Governmental Authority with respect to
Target or the transactions contemplated hereby that, if adversely determined,
would be reasonably expected to have Target Material Adverse Effect; (c) the
institution or the threat of Litigation involving Target; or (d) the occurrence
or non-occurrence of any event or condition that might reasonably be expected to
cause (i) any of the representations, warranties, covenants or agreements of
Target set forth herein not to be true and correct at the Effective Time;
(ii) any condition to the obligations of any party to effect the Merger and the
other transactions contemplated by this Agreement not to be satisfied; or
(iii) the failure of any party to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it pursuant to this Agreement
that would reasonably be expected to cause any condition to the obligations of
any party to effect the Merger and the other transactions contemplated by this
Agreement not to be satisfied; provided, however, that the delivery of any
notice pursuant to this Section 5.5.4 shall not cure any breach of any
representation or warranty requiring disclosure of such matter prior to the date
hereof or otherwise limit or affect the remedies available hereunder to the
party receiving such notice.
     Section 5.6.5 Subject to the terms and conditions of this Agreement,
Target, Target Shareholders, Merger Sub and Parent shall use their commercially
reasonable efforts to take, or cause to be taken, all appropriate action, and
do, or cause to be done, all things necessary, advisable or appropriate under
applicable Laws or otherwise to cause all of the conditions, as specified in
Article VI, to the obligations of the other to consummate and make effective the
transactions contemplated by this Agreement and the Ancillary Documents as soon
as practicable after the date hereof.

34



--------------------------------------------------------------------------------



 



     Section 5.7 Takeover Statutes. In connection with and without limiting the
foregoing, Target, the Target Shareholders, the Target Board, Parent, the Parent
Board, Merger Sub and the Merger Sub Board each shall (a) take all action
necessary to ensure that no takeover statute or similar statute or regulation is
or becomes applicable to this Agreement, the Merger, the Closing or the
performance of any duties or transactions required hereby; and (b) if any
takeover statute or similar statute becomes so applicable, take all action
necessary to ensure that the Merger and the Closing are completed as soon as
practicable.
     Section 5.8 Public Announcements. Parent and Target shall consult with each
other before issuing any press release or otherwise making any public statements
with respect to the Merger and shall not issue any such press release or make
any such public statement prior to such consultation, except as may be required
by applicable Law.
     Section 5.9 Indemnification of Directors and Officers.
     Section 5.9.1 For not less than six years from and after the Closing Date,
Parent agrees to indemnify and hold harmless all past and present directors,
officers and employees of Parent, Merger Sub or Target to the same or greater
extent as directors, officers and employees of Parent are indemnified by Parent
as of the date hereof pursuant to the Parent Governing Documents and
indemnification agreements, if any, in existence on the date hereof, for acts or
omissions occurring at or prior to the Effective Time; provided, however, that
Parent agrees to indemnify and hold harmless such Persons to the fullest extent
permitted by Law for acts or omissions occurring in connection with the approval
of this Agreement and the consummation of the transactions contemplated hereby
and thereby.
     Section 5.9.2 For not less than six years from and after the Closing Date,
subject to the prior approval of the Parent Board, which approval shall not be
unreasonably withheld, Parent shall provide to Parent’s and the Surviving
Corporation’s current directors and officers an insurance and indemnification
policy that provides coverage for claims arising from facts or events that
occurred on or before the Effective Time, including without limitation in
respect of the transactions contemplated by this Agreement (the “D&O Insurance
Policy”), that is no less favorable than Parent’s existing policy or, if
substantially equivalent insurance coverage is unavailable, the best available
coverage. The provisions of the immediately preceding sentence shall be deemed
to have been satisfied if a prepaid D&O Insurance Policy has been obtained prior
to the Effective Time for purposes of this Section 5.8, which D&O Insurance
Policy provides such directors and officers with coverage for an aggregate
period of six years with respect to claims arising from facts or events that
occurred on or before the Effective Time, including without limitation in
respect of the transactions contemplated by this Agreement. If such prepaid D&O
Insurance Policy has been obtained prior to the Effective Time, Parent shall
maintain such D&O Insurance Policy in full force and effect, and continue to
honor the obligations thereunder, at all times until the stated expiration
thereof.
     Section 5.9.3 In the event, at any time after the Effective Time, Parent
(a) consolidates with or merges into any other Person and shall not be the
continuing or

35



--------------------------------------------------------------------------------



 



surviving corporation or entity of such consolidation or merger; or
(b) transfers all or substantially all of its properties and assets to any
Person, then, and in each such case, proper provisions shall be made so that
such continuing or surviving corporation or entity or transferee of such assets,
as the case may be, shall assume the obligations set forth in this Section 5.8.
     Section 5.9.4 The obligations under this Section 5.8 shall not be
terminated or modified in such a manner as to adversely affect any Person to
whom this Section 5.8 applies without the consent of such affected Person (it
being expressly agreed that the Persons to whom this Section 5.8 applies shall
be third party beneficiaries of this Section 5.8).
     Section 5.10 Tax Matters.
     Section 5.10.1 Indemnification for Taxes. Each Target Shareholder shall
jointly and severally indemnify, exonerate and hold free and harmless each Buyer
Indemnified Party (as defined in Section 8.1.1) from and against any Taxes,
costs or other expenses that are attributable to (a) any Taxes (or the
non-payment thereof) of Target or any of the Target Shareholders for all taxable
periods ending on or before the Closing Date and the portion through the end of
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date (“Pre-Closing Tax Period”), (b) all Taxes for Pre-Closing Tax
Periods of any member of any affiliated, consolidated, combined, unitary or
other group of which Target is or was a member on or prior to the Closing Date,
including pursuant to Treasury Regulation Section 1.1502-6 or any analogous or
similar state, local, or non-U.S. law or regulation, (c) any and all Taxes of
any Person with respect to a Pre-Closing Tax Period imposed on Target or any of
the Target Shareholders as a transferee or successor, by contract or otherwise,
and (d) a breach of any representation, warranty, covenant or agreement by
Target or any of the Target Shareholders (as such representation or warranty
would read if all qualifications as to materiality were deleted therefrom), set
forth in Section 3.13, Section 3.22, Section 5.1(m) or this Section 5.9;
provided, however, that the Target Shareholders shall be liable for Taxes
pursuant to clauses (a), (b), (c) and (d) above only to the extent that such
Taxes exceed the amount, if any, accrued with respect thereto on the Financial
Statements.
     Section 5.10.2 Straddle Period. In the case of any taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”), the
amount of any withholding Taxes and Taxes of Target or any of the Target
Shareholders based upon or measured by receipts, net income or gain for the
Pre-Closing Tax Period will be determined based on an interim closing of the
books as of the close of business on the Closing Date. The amount of Taxes,
other than Taxes based upon or measured by net income or gain for a Straddle
Period, which relate to the Pre-Closing Tax Period will be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction, the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

36



--------------------------------------------------------------------------------



 



     Section 5.10.3 Tax Sharing Agreements. All Tax sharing agreements or
similar agreements and all powers of attorney with respect to or involving
Target shall be terminated prior to the Closing and, after the Closing, Target
shall not be bound thereby or have any liability thereunder.
     Section 5.10.4 Certain Taxes and Fees. All transfer, documentary, sales,
use stamp, registration and other such Taxes, and any conveyance fees or
recording charges incurred in connection with the transactions contemplated
herein, shall be paid by Target when due. The Target will, at their own expense,
file all necessary Tax returns and other documentation with respect to all such
Taxes, fees and charges and, if required by applicable law, the Surviving
Corporation will (and will cause its Affiliates to) join in the execution of any
such Tax returns and other documentation.
     Section 5.10.5 Cooperation on Tax Matters. Parent, the Target Shareholders
and the Surviving Corporation shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with any Tax matters
relating to Target and/or any of the Target Shareholders (including by the
provision of reasonably relevant records or information).
     Section 5.10.6 Termination of Indemnity Obligation. Notwithstanding any
provision of this Agreement to the contrary, the obligations of the Target
Shareholders to indemnify and hold harmless any Buyer Indemnified Party pursuant
to this Section 5.9 shall terminate at the close of business on the 120th day
following the expiration of the application statute of limitations with respect
to the Tax liabilities in question (giving effect to any waiver, mitigation or
extension thereof).
     Section 5.10.7 Exclusivity. The provisions set forth in this Section 5.9
shall govern any and all indemnity claims for, or related to, Taxes and any and
all costs or other expenses related thereto or incurred in connection with
contesting any Tax liabilities (collectively, “Tax Claims”) and the provisions
of Article VIII of this Agreement shall not apply to Tax Claims.
     Section 5.11 Delivery of Interim Financial Statements. Parent shall cause
to be delivered to each of the Target Shareholders (i) the Annual Report on Form
10-KT of TIGroup for the eight month transition period ended September 30, 2007
and the Quarterly Report on Form 10-Q of TIGroup for the quarter ended
December 31, 2007, (ii) copies of the most recent reviewed financial statements
of Rural Hospital Acquisition, LLC, an Oklahoma liability company, and the
parent of Parent; and (iii) copies of the management financial statements of
Parent dated as of December 31, 2007.
     Section 5.12 Liabilities to Shareholders. Target and each Target
Shareholders acknowledge and agree that the Liabilities to current and former
shareholders of Target set forth in Schedule 3.11.3 are the entire Liabilities
to current and former shareholders of Target by Target, and Parent and Merger
Sub acknowledge and agree that such Liabilities shall become Liabilities of the
Surviving Corporation at the Effective Time. The amounts set forth next to each
Target Shareholder’s name on Schedule 3.11.3 (i) are equal to the buy-out amount
accrued by such Target Shareholder during his or her employment with Target,
(ii) shall be frozen as of

37



--------------------------------------------------------------------------------



 



the Effective Date and will not increase thereafter, and (iii) will be paid to
the Target Shareholders in accordance with the terms of that Target
Shareholder’s employment agreement with the Surviving Corporation.
     Section 5.13 Transitional Matters. Each of Parent, Merger Sub and Target
shall use their reasonable best efforts to effectuate the following transitional
matters:
     Section 5.13.1 Other Employment Agreements. As soon as reasonably
practicable after the Effective Time, Parent shall enter into new or amended
employment agreements with the individuals set forth in Schedule 5.13.1, which
employment agreements shall be in form and substance reasonably acceptable to
such individuals and the Parent Board.
     Section 5.13.2 Lock-Up Agreement. At or prior to the Effective Time, each
Target Shareholder shall execute a lock-up agreement with TIGroup, which will
impose certain restrictions on the transfer of the TIGroup Common Stock
distributed to Target Shareholder for a period of two (2) years from the date of
distribution of such TIGroup Common Stock.
     Section 5.13.3 Shareholders Agreement. At or prior to the Effective Time,
the Target Shareholders and Target shall terminate the Target Shareholder
Agreement.
     Section 5.14 Amendment of Target Governing Documents. At or prior to the
Effective Time, the Target Board and the Target Shareholders shall have taken
such action as is necessary to amend the Target’s articles of incorporation or
bylaws if and as necessary to give effect to the transactions contemplated by
this Agreement.
     Section 5.15 Further Assurances. If at any time after the Effective Time,
any reasonable further action is necessary or desirable to carry out the
purposes and intent of this Agreement, including without limitation the
execution of additional instruments, the proper officers and directors of each
party will take all such reasonable further action.
Article VI.
Closing Conditions
     Section 6.1 Conditions to Obligations of Each Party Under This Agreement.
The respective obligations of each party to effect the Merger and the other
transactions contemplated hereby shall be subject to the satisfaction at or
prior to the Effective Time of the following conditions, any or all of which may
be waived, in whole or in part, to the extent permitted by applicable Law:
     Section 6.1.1 Board Approvals. The Parent Board, the Target Board and the
Merger Sub Board shall have unanimously approved and declared advisable and in
the best interests of their respective shareholders this Agreement and the
transactions contemplated hereby, including without limitation the Merger.
     Section 6.1.2 Target Shareholder Approval. The Target Shareholders shall
have unanimously approved this Agreement and the Merger.

38



--------------------------------------------------------------------------------



 



     Section 6.1.3 Court Proceedings. No Litigation shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would
(a) prevent consummation of any of the transactions contemplated by this
Agreement; (b) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation thereof; or (c) affect adversely the right
or powers of Parent to own, operate or control Target or the Surviving
Corporation, and no such injunction, judgment, order, decree, ruling or charge
shall be in effect.
     Section 6.1.4 No Order. No Governmental Authority, nor any federal or state
court of competent jurisdiction or arbitrator shall have enacted, issued,
promulgated, enforced or entered any statute, rule, regulation, executive order,
decree, judgment, injunction or arbitration award or finding or other order
(whether temporary, preliminary or permanent), in any case that is in effect and
prevents or prohibits consummation of the Merger or any other transactions
contemplated by this Agreement.
     Section 6.1.5 Certificate of Merger. The Certificate of Merger will have
been filed with and accepted by the Secretary of State of the State of Oklahoma.
     Section 6.2 Additional Conditions to Obligations of Parent and Merger Sub.
The obligations of Parent and Merger Sub to effect the Merger and the other
transactions contemplated herein are also subject to the following conditions,
any or all of which may be waived by Target, in whole or in part, to the extent
permitted by applicable Law:
     Section 6.2.1 Representations and Warranties. Each of the representations
and warranties of Target and the Target Shareholders contained in this Agreement
shall be true and correct in all material respects (if not subject to a
materiality qualifier) or in all respects (if subject to a materiality
qualifier) as of the date hereof and as of the Closing Date as though made on
and as of the Closing Date (except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties need only speak as of such date).
     Section 6.2.2 Agreements and Covenants. Target and each of the Target
Shareholders shall have performed or complied in all material respects with all
agreements and covenants required by this Agreement to be performed or complied
with by Target and/or such Target Shareholder on or prior to the Closing Date.
     Section 6.2.3 Execution of Lock-Up Agreement. Each Target Shareholder shall
have executed the lock-up agreement contemplated by Section 5.11.2.
     Section 6.2.4 Termination of Shareholder Agreement. The Target Shareholders
and Target shall have terminated the Shareholders Agreement.
     Section 6.2.5 Due Diligence. Parent shall have completed its due diligence
investigation of Target and obtained results satisfactory to Parent in its
reasonable discretion after consultation with the Parent Representatives.

39



--------------------------------------------------------------------------------



 



     Section 6.2.6 No Target Material Adverse Effect. There shall not have
occurred any Target Material Adverse Effect.
     Section 6.2.7 Delivery of Secretary’s Certificate of Target. The Target has
delivered to the Parent and Merger Sub a certificate of the secretary of the
Target, substantially in the form of Exhibit D attached hereto.
     Section 6.2.8 Delivery of Closing Certificates. The Target and Target
Shareholders have delivered to the Parent and Merger Sub closing certificates,
substantially in the form of Exhibit E and Exhibit F attached hereto.
     Section 6.2.9 Court Proceedings. No Litigation shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would
(a) prevent consummation of any of the transactions contemplated by this
Agreement; (b) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation thereof; or (c) affect adversely the right
or powers of Parent to own, operate or control Target or the Surviving
Corporation, and no such injunction, judgment, order, decree, ruling or charge
shall be in effect.
     Section 6.2.10 Reviewed Financials. Target, at its sole expense, shall
provide Parent with reviewed compiled financial statements for Target’s last two
fiscal years and unaudited but reviewed compiled financial statements for any
interim period; provided however, that Parent and Merger Sub may waive this
condition.
     Section 6.3 Additional Conditions to Obligations of Target. The obligations
of Target to effect the Merger and the other transactions contemplated hereby
are also subject to the following conditions, any or all of which may be waived
by Parent, in whole or in part, to the extent permitted by applicable Law:
     Section 6.3.1 Representations and Warranties. Each of the representations
and warranties of Parent and Merger Sub contained in this Agreement shall be
true and correct in all material respects (if not subject to a materiality
qualifier) or in all respects (if subject to a materiality qualifier) as of the
date hereof and as of the Closing Date as though made on and as of the Closing
Date (except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
need only speak as of such date).
     Section 6.3.2 Agreements and Covenants. Parent and Merger Sub shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by Parent or Merger
Sub on or prior to the Closing Date.
     Section 6.3.3 Delivery of Secretary’s Certificate. The Merger Sub has
delivered to the Target a certificate of the secretary of the Merger Sub,
substantially in the form of Exhibit G attached hereto.

40



--------------------------------------------------------------------------------



 



     Section 6.3.4 Delivery of Closing Certificate. The Merger Sub has delivered
to the Target a closing certificate, substantially in the form of Exhibit H
attached hereto.
     Section 6.3.5 Court Proceedings. No Litigation shall be pending or
threatened before any court or quasi-judicial or administrative agency of any
federal, state, local or foreign jurisdiction or before any arbitrator wherein
an unfavorable injunction, judgment, order, decree, ruling or charge would
(a) prevent consummation of any of the transactions contemplated by this
Agreement; (b) cause any of the transactions contemplated by this Agreement to
be rescinded following consummation thereof; or (c) affect adversely the right
or powers of Parent to own, operate or control Target or the Surviving
Corporation, and no such injunction, judgment, order, decree, ruling or charge
shall be in effect.
     Section 6.4 Satisfaction of Personal Guarantees. The obligations of Target
Shareholders to effect the Merger and the other transactions contemplated hereby
are also subject to the release of the Target Shareholders from the personal
guarantees provided by the Target Shareholders to Rose Rock Bank for the
Liabilities set forth in Schedule 6.4.
Article VII.
Termination, Amendment and Waiver
     Section 7.1 Termination. This Agreement may be terminated, and the Merger
contemplated hereby may be abandoned, at any time prior to the Effective Time,
by action taken or authorized by the board of directors of the terminating
party:
     Section 7.1.1 By mutual written consent of Target and Parent;
     Section 7.1.2 By either Target or Parent if the Merger shall not have been
consummated prior to April 18, 2008; provided, however, that the right to
terminate this Agreement under this Section 7.1.2 shall not be available to any
party whose failure to fulfill any obligation under this Agreement has been the
cause of, or resulted in, the failure of the Merger to be consummated on or
before such date;
     Section 7.1.3 By either Target or Parent if either party receives notice
from the other pursuant to Section 5.5.3(b) that such other party intends to
file for protection under federal bankruptcy laws or similar state laws relating
to bankruptcy, insolvency, reorganization, moratorium or similar laws or if any
Governmental Authority shall have issued an order, decree or ruling or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement or any Ancillary Document, and such
order, decree, ruling or other action shall have become final and nonappealable
(which order, decree, ruling or other action the parties shall have used their
commercially reasonable efforts to resist, resolve or lift, as applicable,
subject to the provisions of Section 5.4);
     Section 7.1.4 By either Parent or Target if the Target Shareholder Approval
shall not have been obtained by reason of the failure to obtain the required
vote at the Target Shareholders’ Meeting or at any adjournment thereof;
provided, however, that if this Agreement is then terminable pursuant to
Section 7.1.6 by Parent, Target shall not have a right to terminate under this
Section 7.1.4;

41



--------------------------------------------------------------------------------



 



     Section 7.1.5 By Target if the Parent Shareholder Approval shall not have
been obtained by reason of the failure to obtain the required vote at the Parent
Shareholders’ Meeting or at any adjournment thereof; provided, however, that if
this Agreement is then terminable pursuant to Section 7.1.8 by Parent, Target
shall not have a right to terminate under this Section 7.1.5;
     Section 7.1.6 By Parent if (a) the Target Board shall have withdrawn, or
adversely modified, its recommendation in favor of the Target Shareholder
Approval (or determined to do so); (b) the Target Board shall have failed upon
Parent’s request, in response to notification by Target pursuant to
Section 5.4.2 that it has received Target Acquisition Proposal containing a
proposed acquisition price, to reconfirm its recommendation in favor of the
Target Shareholder Approval (or determined to do so) within ten business days
after such request (or such shorter period of time as may exist between such
request and the second business day preceding the Target Shareholders’ Meeting);
(c) the Target Board shall have determined to recommend to the Target
Shareholders that they approve Target Acquisition Proposal or shall have
determined to accept Target Superior Proposal; (d) the Target Board shall have
caused Target to enter into any letter of intent, agreement in principle,
acquisition agreement or similar agreement related to any Target Acquisition
Proposal; or (e) for any reason within its control Target fails to call or hold
the Target Shareholders’ Meeting on or before the date of the Parent Shareholder
Meeting;
     Section 7.1.7 By Parent, if Target Material Adverse Effect has occurred and
has not been cured within a reasonable period of time or (a)(i) Target breaches
any of its covenants or agreements set forth in this Agreement and such breach
is not the result of Parent’s failure to fulfill any of its covenants or
agreements under this Agreement; (ii) any representation or warranty of Target
set forth in this Agreement that is qualified as to materiality shall have
become untrue; or (iii) any representation or warranty of Target set forth in
this Agreement that is not qualified as to materiality shall have become untrue
in any material respect; (b) such breach or misrepresentation is not cured
within 10 days after written notice thereof; and (c) such breach or
misrepresentation would cause the conditions set forth in Section 6.2.1 or
Section 6.2.2 not to be satisfied;
     Section 7.1.8 By Target if (a) the Parent Board shall have withdrawn, or
adversely modified, its recommendation in favor of the Parent Shareholder
Approval (or determined to do so); or (b) for any reason within its control
Parent fails to call or hold the Parent Shareholders’ Meeting as contemplated
hereby; or
     Section 7.1.9 By Target, if a Parent Material Adverse Effect has occurred
and has not been cured within a reasonable period of time or if (a)(i) Parent or
Merger Sub breaches any of their covenants or agreements set forth in this
Agreement and such breach is not the result of Target’s failure to fulfill any
of its covenants or agreements under this Agreement; (ii) any representation or
warranty of Parent or Merger Sub set forth in this Agreement that is qualified
as to materiality shall have become untrue; or (iii) any representation or
warranty of Parent or Merger Sub set forth in this Agreement that is not
qualified as to materiality shall have become untrue in any material respect;
(b) such breach or misrepresentation is not cured within ten (10) days after
written notice

42



--------------------------------------------------------------------------------



 



thereof; and (c) such breach or misrepresentation would cause the conditions set
forth in Section 6.3.1 or Section 6.3.2 or not to be satisfied.
     Section 7.2 Effect of Termination; Limitation on Liability. In the event of
termination of this Agreement by either Target or Parent as provided in
Section 7.1, this Agreement shall forthwith become void and there shall be no
liability or obligation on the part of Target, the Target Shareholders, Parent
or Merger Sub or their respective officers or directors except with respect to
Section 5.4, Section 5.11, this Section 7.2 and Article VIII.
     Section 7.3 Amendment. This Agreement may be amended, supplemented or
modified, and any provision hereof may be waived, only by written instrument
making specific reference to this Agreement signed by the party against whom
enforcement is sought. Any such amendment, supplement, modification or waiver
may be made by action taken by or on behalf of the respective boards of
directors of the parties at any time prior to the Effective Time; provided,
however, that, after the Parent Shareholder Approval or the approval of the
Merger by the Target Shareholders has been obtained, no amendment may be made
without further shareholder approval, which, by Law or in accordance with the
rules of any relevant stock exchange, requires further approval by such
shareholders.
     Section 7.4 Waiver. At any time prior to the Effective Time, any party
hereto may (a) extend the time for the performance of any of the obligations or
other acts of any other party hereto; (b) waive any inaccuracies in the
representations and warranties of any other party contained herein or in any
document delivered pursuant hereto; and (c) waive compliance by any other party
with any of the agreements or conditions contained herein; provided, however,
that, after the Parent Shareholder Approval or any approval of the transactions
contemplated by this Agreement by the Target Shareholders has been obtained,
there may not be, without further approval of such shareholders, any extension
or waiver of this Agreement or any portion thereof which, by Law or in
accordance with the rules of any relevant stock exchange, requires further
approval by the Target Shareholders or the Parent Shareholders. Any such
extension or waiver will be valid only if set forth in an instrument in writing
signed by the party or parties to be bound thereby. No failure or delay on the
part of any party hereto in the exercise of any right hereunder will impair such
right or be construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor will any single or partial
exercise of any such right preclude other or further exercise thereof or of any
other right. No waiver of any right, power or duty by any party hereunder will
operate or be construed as a waiver as to any subsequent occurrence or
circumstance. All rights and remedies existing under this Agreement are
cumulative to, and not exclusive to, and not exclusive of, any rights or
remedies otherwise available.
     Section 7.5 Fees and Expenses. Each party hereto shall bear its own costs
and expenses (including without limitation reasonable fees and expenses of legal
counsel, accountants, investment bankers, experts and consultants) incurred in
connection with the negotiating, execution, delivery and performance of the
transaction contemplated by this Agreement.

43



--------------------------------------------------------------------------------



 



Article VIII.
Indemnification
     Section 8.1 General Indemnity.
     Section 8.1.1 Indemnification by Target Shareholders. Subject to the terms
and conditions of this Article VIII, each Target Shareholder shall jointly and
severally indemnify, defend and hold Parent, the Surviving Corporation (after
the Closing) and their respective directors, officers, employees, Affiliates,
shareholders, members, agents, attorneys, representatives, successors and
permitted assigns (each, a “Buyer Indemnified Party”, and, collectively, the
“Buyer Indemnified Parties”) harmless from and against any and all actions,
Liabilities, orders, Liens, losses, damages, bonds, dues, assessments, fines,
penalties, Taxes, fees, costs (including costs of investigation, defense and
enforcement of this Agreement), deficiencies, expenses or amounts paid in
settlement (in each case, including reasonable attorneys’ and experts fees and
expenses) (collectively referred to as “Losses”), whether or not resulting or
involving a Third Party Claim (as defined in Section 8.3) by reason of or
resulting from (i) a breach of any representation, warranty, covenant or
agreement of Target or a Target Shareholder contained in or made pursuant to
this Agreement (in each case, as such representation or warranty would read if
all qualifications as to materiality, including each reference to the defined
term “Target Material Adverse Effect,” were deleted therefrom) or in any
document, schedule, certificate or other document or instrument executed or
delivered by them in connection with this Agreement, or (ii) the failure of
Target or any Target Shareholder duly to perform or observe any term, provision,
covenant or agreement to be performed or observed by them pursuant to this
Agreement or in any document, schedule, certificate or other document or
instrument executed or delivered in connection with this Agreement; provided,
however, that the indemnification under this Section 8.1.1 shall be subject to
the limitations contained in Section 8.6.
     Section 8.1.2 Indemnification by Parent. Subject to the terms and
conditions of this Article VIII, Parent shall indemnify, defend and hold the
Target Shareholders and their respective agents, attorneys, representatives,
successors and permitted assigns (each, a “Target Indemnified Party”, and,
collectively, the “Target Indemnified Parties”) harmless from and against any
and all Losses, whether or not resulting or involving a Third Party Claim (as
defined in Section 8.3) by reason of or resulting from (i) a breach of any
representation, warranty, covenant or agreement of Parent or Merger Sub
contained in this Agreement (in each case, as such representation or warranty
would read if all qualifications as to materiality, including each reference to
the defined term “Parent Material Adverse Effect,” were deleted therefrom) or in
any document, schedule, certificate or other document or instrument executed or
delivered by them in connection with this Agreement, or (ii) the failure of
Parent or Merger Sub duly to perform or observe any term, provision, covenant or
agreement to be performed or observed by them pursuant to this Agreement or in
any document, schedule, certificate or other document or instrument executed or
delivered in connection with this Agreement; provided, however, that the
indemnification under this Section 8.1.2 shall be subject to the limitations
contained in Section 8.6.

44



--------------------------------------------------------------------------------



 



     Section 8.2 Sole Remedy. The parties hereby acknowledge and agree that
their sole and exclusive remedy with respect to any and all claims (other than
Tax Claims) relating to the subject matter of this Agreement (other than a claim
for fraud or for specific performance of the terms of this Agreement) shall be
pursuant to the indemnification provisions set forth in this Article VIII.
     Section 8.3 Indemnification Procedures. In the event that any claim,
liability, demand, assessment, action, suit or proceeding is asserted or
instigated (each, a “Third Party Claim”) by a third party against any Buyer
Indemnified Party or Target Indemnified Party, and such Third Party Claim may
give rise to an indemnity claim against the Parent or Target Shareholders under
this Article VIII (except with respect to inquiries, claims, assessments, audits
or similar events with respect to Taxes, which shall be governed solely by the
provisions of Section 5.9), such Buyer Indemnified Party or Target Indemnified
Party shall promptly notify the Target Shareholders or the Parent, respectively,
as the indemnifying party from whom indemnity is sought, of such Third Party
Claim; provided, however, that the failure to so notify such indemnifying party
shall not relieve the indemnifying party of its obligations hereunder, except if
and to the extent that the indemnifying party is actually and materially
prejudiced thereby. The indemnifying party shall have thirty (30) days after
receipt of such notice to assume the conduct and control, at their expense, of
the defense of such Third Party Claim if (i) the indemnifying party acknowledges
its obligation to indemnify the indemnified party for any Loss resulting from
such Third Party Claim, (ii) the Third Party Claim does not seek to impose any
liability or obligation on any of the indemnified party other than for monetary
damages, (iii) the Third Party Claim does not relate to any indemnified party’s
relationship with its customers or employees, (iv) none of the indemnified
parties has been advised by counsel that a conflict exists between such
indemnified party and the other indemnified parties in connection with the
defense of the relevant indemnification claim, (v) the indemnification claim
does not relate to or otherwise arise in connection with Taxes or any criminal
or regulatory enforcement action and (vi) the indemnifying party conduct the
defense of the indemnification claim actively and diligently. If the foregoing
conditions are satisfied and the indemnifying party elects to assume the conduct
and control of the defense of any Third Party Claim, the indemnified party shall
cooperate with the indemnifying party in connection with such defense of such
Third Party Claim and the indemnifying party shall permit the indemnified party
to participate in such defense through counsel chosen by the indemnified party,
provided that the fees and expenses of such counsel shall be borne by the
indemnified party, unless (x) the use of counsel chosen by the indemnified party
or parties to represent them would present such counsel with a conflict of
interest, or (y) the indemnified party shall have been advised by counsel that
there may be legal defenses available to it which are different from or in
addition to those available to the indemnifying party, in which case the fees
and expenses of counsel chosen by the indemnified party shall be borne by the
indemnifying party. So long as the indemnifying party is contesting any Third
Party Claim in good faith and in a commercially reasonable manner, none of the
indemnified parties shall pay or settle any such claim. Notwithstanding the
foregoing, the indemnified party shall have the right to pay or settle any such
claim, provided that in such event it shall waive any right to indemnity
therefor by the indemnifying party for such claim unless the indemnifying party
shall have consented to such payment or settlement, which consent shall not be
unreasonably withheld, conditioned or delayed. If (A) the conditions for the
assumption by the indemnifying party for the conduct and control of the
settlement or defense of any Third Party Claim are not satisfied, (B) the
indemnifying party fail to contest any Third Party Claim actively

45



--------------------------------------------------------------------------------



 



or diligently, or (C) the indemnifying party does not notify the indemnified
parties within thirty (30) days after the receipt of the notice of a Third Party
Claim of indemnity hereunder that they elect to undertake the defense thereof,
the indemnified parties shall have the right to assume the conduct and control
of the settlement or defense of such Third Party Claim but shall not thereby
waive any right to indemnity therefor pursuant to this Agreement. The
indemnifying party shall not, except with the consent of the indemnified party,
enter into any settlement or compromise unless such settlement or compromise
(i) includes as an unconditional term thereof the giving by the Person or
Persons asserting such Third Party Claim to all Buyer Indemnified Parties or
Target Indemnified Parties, as applicable, of an unconditional release from all
liability with respect to such Third Party Claim or consent to entry of any
judgment, (ii) provides for money damages as the sole relief for the applicable
third party claimant, and (iii) involves no finding or admission of any
violation of any applicable Law or the rights of any Person and no effect on any
other claims that may be made against the indemnified party.
     Section 8.4 Effect on Purchase Price. Any payment made under this
Article VIII shall constitute an adjustment to the Merger Consideration for all
purposes, including federal, state and local Tax as well as financial accounting
purposes, unless otherwise required by applicable Law.
     Section 8.5 Survival of Representations, Warranties and Agreements. The
representations and warranties of Parent and Merger Sub contained in this
Agreement and in any document, any schedule, certificate or other document or
instrument executed or delivered in connection with this Agreement (the “Parent
Representations and Warranties”) and the liability of the Parent and Merger Sub
for breaches thereof shall survive the consummation of the transactions
contemplated hereby for a period of five (5) years from the Closing; provided,
however, that the representations and warranties of Parent and Merger Sub in
Section 4.1, Section 4.2, Section 4.3, and Section 4.4, shall survive the
Closing indefinitely. The representations and warranties of Target and the
Target Shareholders contained in this Agreement and in any document, any
schedule, certificate or other document or instrument executed or delivered in
connection with this Agreement (the “Target Representations and Warranties”) and
the liability of the Target Shareholders for breaches thereof shall survive the
consummation of the transactions contemplated hereby for a period of five
(5) years from the Closing; provided, however, that the (i) the representations
and warranties of Target and the Target Shareholders in Section 3.1,
Section 3.2, Section 3.4, Section 3.6, Section 3.8 and Section 3.9 shall survive
the Closing indefinitely, and (ii) the representations and warranties of Target
stated in Section 3.13, Section 3.16, Section 3.18, Section 3.19, Section 3.20,
Section 3.22, Section 3.27 and Section 3.28 shall survive the consummation of
the transactions contemplated hereby until the 30th day following the expiration
of the statute of limitations respectively applicable to such matters
(collectively, such referenced representations and warranties in clauses (i),
and (ii) being referred to herein as the “Fundamental Representations”). Any
claim for indemnification with respect to any Parent Representation or Warranty
or Target Representation or Warranty under which a Buyer Indemnified Party or
Target Indemnified Party may have a right to indemnification, but shall not have
delivered a notice of a claim on or prior to the respective expiration date
shall be irrevocably and unconditionally released and waived. Notwithstanding
the foregoing, in all instances that, with respect to any Representation or
Warranty under which a Buyer Indemnified Party or Target Indemnified Party may
have a right to indemnification, and shall have delivered a notice of a claim
prior to the respective expiration

46



--------------------------------------------------------------------------------



 



date for the survival of such Buyer Representation or Warranty or Target
Representation or Warranty as set forth in this Section 8.5 and as to which such
claim has not been completely and finally resolved prior to such termination
date, such Buyer Representation or Warranty or Target Representation or Warranty
shall survive for purposes of such claim for the period of time beyond such
survival period sufficient to resolve, completely and finally, the claim
relating to such Buyer Representation or Warranty or Target Representation or
Warranty in accordance with the terms of this Agreement. The other covenants and
agreements of Parent, Merger Sub, Target and the Target Shareholders contained
herein shall survive the Closing in accordance with their terms.
     Section 8.6 Limitations of Liability.
     Section 8.6.1 The Target Shareholders will not be obligated to indemnify
the Buyer Indemnified Parties with respect to any claim or Loss arising under
Section 8.1.1 unless and until the aggregate amount of all such claims and
Losses exceeds $50,000 and in such event, such claims shall be payable from the
first dollar. The aggregate limitation on all claims of the Buyer Indemnified
Parties with respect to any claim or Loss arising under Section 8.1.1 shall be
the Merger Consideration.
     Section 8.6.2 The Parent will not be obligated to indemnify the Target
Indemnified Parties with respect to any claims and Losses arising under
Section 8.1.2 unless and until the aggregate amount of all such claims and
Losses exceeds $50,000 and in such event, such claims shall be payable from the
first dollar. The aggregate limitation on all claims of the Target Indemnified
Parties with respect to any claim or Loss arising under Section 8.1.2 shall be
the Merger Consideration.
Article IX.
General Provisions
     Section 9.1 Notices. All notices and other communications given or made
pursuant to this Agreement must be in writing and will be deemed to have been
duly given upon (a) personal delivery by hand; (b) a transmitter’s confirmation
of receipt of a facsimile transmission; (c) the next business day following
deposit with a nationally recognized overnight courier; or (d) the expiration of
five business days after the date mailed by registered or certified mail
(postage prepaid, return receipt requested), to the parties at the following
addresses or at such other address as such party may have specified by written
notice given pursuant to this provision:
     If to Parent or Merger Sub, to:
RHA Anadarko, LLC,
3555 N.W. 58th Street, Suite 700
Oklahoma City, Oklahoma 73112
Attn: Michael R. Shuster

47



--------------------------------------------------------------------------------



 



     with a copy (which will not constitute notice) to:
Kirkpatrick & Lockhart, Preston Gates Ellis, LLP
1717 Main Street, Suite 2800
Dallas, Texas 75201
Attention: I. Bobby Majumder, Esq.
Facsimile: (214) 939-5849
and
Brown & Roberts, P.C.
50 Penn Place, Suite 420
1900 NW Expressway
Oklahoma City, Oklahoma 73118
Attn: Shawn Roberts, Esq.
Facsimile: (405) 843-7409
     If to Target, to:
Southern Plains Medical Center, Inc.
2222 W. Iowa Ave.
Chickasha, Oklahoma 73018
Attn: Gary Gaspard
     with a copy (which will not constitute notice) to:
Frailey, Chaffin, Cordell, Perryman, Sterkel & McCalla LLP
201 N. 4th Street
Chickasha, Oklahoma 73018
Attn: David L. Perryman, Esq.
Facsimile: (405) 222-2319
If to Target Shareholders, to (notice to whom will constitute notice to all
Target Shareholders):
Dr. James Edwin Freed
Rt 2 Box 167
Chickasha Oklahoma 73018
     with a copy (which will not constitute notice) to:
Frailey, Chaffin, Cordell, Perryman, Sterkel & McCalla LLP
201 N. 4th Street
Chickasha, Oklahoma 73018

48



--------------------------------------------------------------------------------



 



Attn: David L. Perryman, Esq.
Facsimile: (405) 222-2319
     Section 9.2 Accounting Terms. All accounting terms not specifically defined
in this Agreement shall be construed in accordance with GAAP consistently
applied.
     Section 9.3 Construction and Interpretation. When a reference is made in
this Agreement to a section, article, paragraph, exhibit or schedule, such
reference is to the indicated section, article, paragraph, exhibit or schedule
of or to this Agreement, unless otherwise specified or unless the context
clearly requires otherwise. Whenever the word “include,” “includes” or
“including” is used in this Agreement it shall be deemed to be followed by the
words “without limitation” and shall not be deemed to constitute a limitation of
any term or provision contained herein. The words “hereof,” “herein,” “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement. The term “or” shall not be interpreted as excluding any of the items
described. The singular or plural of any defined term shall have a meaning
correlative to such defined term, and words denoting any gender shall include
all genders and the neuter. Where a word or phrase is defined herein, each of
its other grammatical forms shall have a corresponding meaning. A reference to
any party to this Agreement or any other agreement or document shall include
such party’s successors and permitted assigns. A reference to any legislation or
to any provision of any legislation shall include any modification, amendment or
re-enactment thereof, any legislative provision substituted therefor and all
rules, regulations and statutory instruments promulgated thereunder or pursuant
thereto. The language in all parts of this Agreement shall be interpreted and
construed, in all cases, according to its fair meaning and not for or against
any party hereto. Each party acknowledges that it and its legal counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
will not be employed in the interpretation of this Agreement. Each provision of
this Agreement will be given full separate and independent effect. Although the
same or similar subject matters may be addressed in different provisions of this
Agreement, the parties intend that, except as expressly provided in this
Agreement, each such provision be read separately, be given independent
significance and not be construed as limiting any other provision in this
Agreement (whether or not more general or more specific in scope, substance or
context). No prior draft of this Agreement or any course of performance or
course of dealing will be used in the interpretation or construction of this
Agreement.
     Section 9.4 Descriptive Headings. The article and section headings and the
table of contents contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the parties and shall not in any way
affect the meaning or interpretation of this Agreement.
     Section 9.5 Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, each of which shall remain in full force
and effect, so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in a manner materially adverse to
any party. If the final judgment of a court of competent jurisdiction or other
authority declares that any term or provision hereof is invalid, void or
unenforceable, the

49



--------------------------------------------------------------------------------



 



parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible. If the parties cannot agree upon such a modification within a
reasonable time, the parties agree that the court or authority making such
determination shall have the power to and shall, subject to the discretion of
such court, reduce the scope, duration, area or applicability of such term or
provision to delete specific words or phrases, or to replace any invalid, void
or unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable term or provision.
     Section 9.6 Entire Agreement. This Agreement (together with the exhibits
hereto and any other documents, schedules and/or exhibits delivered pursuant
hereto) contains the entire understanding of the parties relating to the subject
matter hereof and upon execution hereof supersedes and voids ab initio all prior
written or oral agreements and understandings and all contemporaneous oral
agreements and understandings in any way relating directly or indirectly to the
subject matter hereof in their entirety for all purposes, and at no time after
the execution hereof shall any party to such actual or claimed prior written or
oral or contemporaneous oral agreements be liable for any resurrection,
recovery, reconstitution or revival of such actual or claimed agreements. The
exhibits and recitals to this Agreement are hereby incorporated by reference
into and made a part of this Agreement for all purposes.
     Section 9.7 Assignment; Binding Effect. Neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
any of the parties hereto (whether by operation of Law or otherwise) without the
prior written consent of the other parties. Subject to the preceding sentence,
this Agreement will be binding upon and will inure to the benefit of the parties
hereto and their respective successors and permitted assigns. Notwithstanding
anything contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the parties
or their respective successors and permitted assigns any rights, benefits,
remedies, obligations or liabilities under or by reason of this Agreement.
     Section 9.8 Enforcement. The parties hereby acknowledge and agree that the
failure of any party to perform its agreements and covenants hereunder in
accordance with their specific terms, including its failure to take all required
actions on its part necessary to consummate the Merger and the other
transactions contemplated hereby, will cause irreparable injury to the other
parties for which damages, even if available, will not be an adequate remedy.
Accordingly, each party hereby consents (a) to the issuance of injunctive relief
by any court of competent jurisdiction to compel performance of such party’s
obligations and to prevent breaches of this Agreement; and (b) to the granting
by any court of competent jurisdiction of the remedy of specific performance of
its obligations hereunder, this being in addition to any other remedy to which
such party is entitled at law or in equity. Unless otherwise expressly stated in
this Agreement, no right or remedy described or provided in this Agreement or
otherwise conferred upon or reserved to any party is intended to be exclusive or
to preclude a party from pursuing other rights and remedies to the extent
available under this Agreement, at law or in equity, and the same will be
distinct, separate and cumulative and may be exercised from time to time as
often as occasion may arise or as such party may deem expedient. If any party to
this Agreement seeks to enforce its rights under this Agreement and attorneys’
fees or other costs are incurred to

50



--------------------------------------------------------------------------------



 



secure performance of any obligations hereunder, or to establish damages for the
breach thereof or to obtain any other appropriate relief, or to defend against
any of the foregoing actions, the prevailing party will be entitled to recover
all costs and expenses incurred in connection therewith, including without
limitation all reasonable attorneys’ fees.
     Section 9.9 GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE SUBSTANTIVE LAWS OF THE STATE OF
OKLAHOMA, WITHOUT GIVING EFFECT TO ANY CONFLICTS OF LAW RULE OR PRINCIPLE THAT
MIGHT RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
     Section 9.10 Consent to Jurisdiction. Each of the parties hereto
(a) consents to submit itself to the personal jurisdiction of any federal, state
or local court located in Grady County, Oklahoma and the U.S. District Courts
for the Western District of Oklahoma (and any court to which an appeal may be
made from such courts) in the event any dispute arises out of this Agreement or
any of the transactions contemplated hereby; (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court; and (c) agrees that it will not bring any action
relating to the Merger, the Closing, this Agreement or the performance of any
duties or transactions contemplated hereby in any court other than a federal,
state or local court sitting in Grady County, Oklahoma or the U.S. District
Courts for the Western District of Oklahoma.
     Section 9.11 Jury Trial Waiver. The parties hereby agree to waive any right
to trial by jury with respect to any action or proceeding brought by any party
relating to (a) this Agreement or any understandings or prior dealings between
the parties hereto; (b) the Merger; or (c) any transaction or other matter
contemplated by, or related to, this Agreement or the Merger. The parties hereby
acknowledge and agree that this Agreement constitutes a written consent to
waiver of trial by jury pursuant to Oklahoma law or any other applicable state
statutes.
     Section 9.12 Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (.pdf)) for the
convenience of the parties hereto, each of which will be deemed an original, but
all of which together will constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

51



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Parent, Merger Sub, Target and each Target Shareholder
have caused this Agreement to be executed as of the date first written above by
their respective officers thereunto duly authorized.

                          PARENT:            
 
                        RHA Anadarko, LLC    
 
                        By:   Rural Health Acquisition, LLC         as Manager
of RHA Anadarko, LLC
 
                   
 
      By:            
 
                   
 
          Michael R. Schuster,        
 
          an individual, as Manager of Rural        
 
          Health Acquisition, LLC        

                  MERGER SUB:  
 
                SPMC Acquisition Corporation
 
           
 
  By:        
 
           
 
  Name:   David Hirschhorn    
 
  Title:   President    
 
                TARGET:
 
                Southern Plains Medical Center, Inc.
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                SHAREHOLDERS OF SOUTHERN PLAINS MEDICAL CENTER, INC.:    
 
           
 
  By:        
 
           
 
  Name:   Dr. Jay Carroll Belt    
 
           
 
  By:        
 
           
 
  Name:   Dr. Mitchell Dean Coppedge    

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------



 



             
 
  By:        
 
           
 
  Name:   Dr. Nancy Winfield Dever    
 
           
 
  By:        
 
           
 
  Name:   Dr. Marian Pilar Escobar    
 
           
 
  By:        
 
           
 
  Name:   Dr. James Edwin Freed    
 
           
 
  By:        
 
           
 
  Name:   Dr. John Rathmann Gearhart    
 
           
 
  By:        
 
           
 
  Name:   Dr. Virginia Louise Harr    
 
           
 
  By:        
 
           
 
  Name:   Dr. Donald Frank Haslam    
 
           
 
  By:        
 
           
 
  Name:   Dr. Linda Mae Johnson    
 
           
 
  By:        
 
           
 
  Name:   Dr. Karen Sue Maluf    
 
           
 
  By:        
 
           
 
  Name:   Dr. Trudy Jane Moore    
 
           
 
  By:        
 
           
 
  Name:   Dr. Ervin Ronald Orr    
 
           
 
  By:        
 
           
 
  Name:   Dr. Ian St. George Thompson    
 
           
 
  By:        
 
           
 
  Name:   Dr. Lee Vanderlugt    

[Signature Page to Agreement and Plan of Merger]



--------------------------------------------------------------------------------



 



Schedules to Agreement and Plan of Merger
Schedule 3.4.1 — Equity Interest in Target
Schedule 3.5 — Target Subsidiaries
Schedule 3.6.1 — Assets of Target
Schedule 3.6.2 — Assets owned by Target Shareholders
Schedule 3.6.3 — Liens of Target
Schedule 3.9 — Governmental Authorization
Schedule 3.10 — Financial Statements of Target
Schedule 3.11.2 — Long-Term and Short-Term Liabilities of Target
Schedule 3.11.3 — Liabilities to shareholders
Schedule 3.14 — Litigation Related to Target
Schedule 3.16 — Licenses of Target
Schedule 3.17 — Payors of Target
Schedule 3.19.3.1 — Payor Source Programs
Schedule 3.19.3.2 — Challenges tp Payor Source Program Claim determinations
Schedule 3.20.1 — Environmental exceptions
Schedule 3.21 — Target Employees
Schedule 3.22.1 — Employee Benefit Plans
Schedule 3.22.4 — Employee Benefit Plans maintained/contributed to by Target
Schedule 3.23.1 — Material Contracts
Schedule 3.23.3 — Material Contracts Requiring 3rd Party Consent
Schedule 3.24 — Intellectual Property
Schedule 3.25 — Potentially Competing Interests
Schedule 3.28 — Insurance
Schedule 3.30 — List of Accredited Investors
Schedule 5.13.1 — Other Employee Agreements
Schedule 6.4 — Rose Rock Bank Liabilities

 



--------------------------------------------------------------------------------



 



Exhibit A
Target Shareholders
Belt, Jay Carroll
Coppedge, Mitchell Dean
Dever, Nancy Winfield
Freed, James Edwin
Gearhart, John Rathmann
Harr, Virginia Louise
Haslam, Donald Frank
Johnson, Linda Mae
Maluf, Karen Sue
Moore, Trudy Jane
Orr, Ervin Ronald
Thompson, Ian St. George
Vander Lugt, Lee

 



--------------------------------------------------------------------------------



 



Exhibit B
Certificate of Merger

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF MERGER
OF
DOMESTIC NONSURVIVING CORPORATION
INTO
DOMESTIC SURVIVING CORPORATION
TO THE SECRETARY OF STATE OF THE STATE OF OKLAHOMA:
     The undersigned corporation, Domestic Surviving Corporation, an Oklahoma
corporation, hereby certifies:

1.   The name and state of incorporation of each of the constituent corporations
are as follows:

          Identity   Name of Corporation   State of Incorporation
Domestic Surviving
Corporation
  Southern Plains Medical Center, Inc.   Oklahoma
 
       
Domestic Non-Surviving
Corporation
  SPMC Acquisition
Corporation   Oklahoma

2.   An Agreement and Plan of Merger has been approved, adopted, certified,
executed and acknowledged by Domestic Surviving Corporation and Domestic
Non-Surviving Corporation in accordance with the provisions of Section 1081 of
the Oklahoma General Corporation Act (the “Act”).

3.   The name of the surviving corporation is: Southern Plains Medical Center,
Inc.

4.   The Certificate of Incorporation of the surviving corporation shall be the
Certificate of Incorporation of the Domestic Non-Surviving Corporation in effect
immediately prior to the merger, which is amended to read as set forth on
Exhibit A attached hereto.

5.   The executed Agreement and Plan of Merger is on file at the principal place
of business of Domestic Surviving Corporation at 2222 W. Iowa Ave.Chickasha,
Oklahoma 73018.

1



--------------------------------------------------------------------------------



 



6.   A copy of the Agreement and Plan of Merger will be furnished by Domestic
Surviving Corporation, on request and without cost, to any shareholder of
Domestic Surviving Corporation or Domestic Non-Surviving Corporation.

     IN WITNESS WHEREOF, Domestic Surviving Corporation, an Oklahoma
corporation, as the surviving corporation, has caused this Certificate of Merger
to be executed in its name by its authorized officers this day of
                    ,                                          2008, to be
effective on its filing date as of on the                     day of
                                         , 2008, as authorized by Section 1007.D
of the Act.
Southern Plains Medical Center, Inc.

         
By:
       
 
 
 
   
 
       
Its:
       
 
       
 
        Attest:    
 
              Secretary of Domestic Surviving Corporation    

2



--------------------------------------------------------------------------------



 



Exhibit C
Escrow Agreement





--------------------------------------------------------------------------------



 



ESCROW AGREEMENT
     This Escrow Agreement, dated as of the effective date (the “Effective
Date”) set forth on Schedule 1, by and among RHA Anadarko, LLC, an Oklahoma
limited liability company (together with any successor, “Parent”), SPMC
Acquisition Company, an Oklahoma corporation and a wholly owned subsidiary of
Parent (“Merger Sub”), Southern Plains Medical Center, Inc., an Oklahoma
corporation (“Target”), each of the shareholders of Target (each a “Target
Shareholder” and, collectively, the “Target Shareholders”) and Compass Bank,
with its principal offices in Birmingham, Jefferson County, Alabama, as escrow
agent hereunder (the “Escrow Agent”), is being entered into in connection with
that certain Agreement and Plan of Merger, (the “Merger Agreement”), by and
among Parent, Merger Sub, Target, and the Target Shareholders. Capitalized terms
used but not defined herein shall have the respective meanings ascribed to such
terms in the Merger Agreement. At the Effective Time of the Merger, and in
accordance with the OGCA, Merger Sub shall be merged with and into Target. As a
result of the Merger, the separate corporate existence of Merger Sub shall cease
and Target shall continue as the surviving corporation of the Merger (the
“Surviving Corporation”).
WHEREAS, pursuant to the Merger Agreement, Parent, Merger Sub, Target and the
Target Shareholders have agreed to deposit in escrow certain funds and shares of
TIGroup Common Stock and wish such deposit to be subject to the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the parties hereto agree as follows:
1 Appointments. Parent, Merger Sub, Target, and the Target Shareholders hereby
appoint the Escrow Agent as their escrow agent for the purposes set forth
herein, and the Escrow Agent hereby accepts such appointment under the terms and
conditions set forth herein. The Target Shareholders hereby appoint Dr. James
Edwin Freed to act as their duly appointed representative (the “Target
Shareholders Representative”) to act on their behalf as set forth herein and the
Target Shareholders’ Representative hereby accepts such appointment.
2. Escrow Fund. Pursuant to Section 2.2.1 of the Merger Agreement, at or within
a reasonable time after the Closing, Merger Sub shall deposit with the Escrow
Agent (i) an amount of aggregate Cash Merger Consideration equal to $490,000
(the “Initial Escrowed Cash Amount”) and (ii) 787,500 shares of Stock Merger
Consideration (the “Escrowed TIGroup Common Stock” and, together with the
Initial Escrowed Cash Amount, the “Initial Escrow Deposit”). In addition, from
time to time after the Closing Date, Parent and/or the Surviving Corporation
also shall deposit with the Escrow Agent additional amounts of cash, as
necessary, so that, immediately after each Escrowed Cash Distribution Date (as
defined below), the aggregate amount of cash deposited with the Escrow Agent is
equal to the product of (1) fifty percent (50%) and (2) the difference between
(x) the Total Deferred Cash Merger Consideration amount (i.e., $980,000) that is
due and payable to the Target Shareholders as of the relevant determination date
(as adjusted for the amount of Total Deferred Cash Merger Consideration that was
due, but is no longer payable, to Target Shareholders who are no longer Eligible
Target

 



--------------------------------------------------------------------------------



 



Shareholders as of such determination date), and (2) the aggregate amount of
Total Deferred Cash Merger Consideration that has been distributed to the Target
Shareholders (or deemed to distributed to the Target Shareholders under
Section 5 of this Escrow Agreement) previously under Section 3 (or Section 5) of
this Escrow Agreement (collectively, the “Additional Escrowed Cash Amounts”);
provided, however, that, under no circumstances shall Parent and/or the
Surviving Corporation fail to make deposits of Additional Escrowed Cash Amounts
that are less than the aggregate amount of Total Cash Merger Consideration that
is due to be distributed on the next Escrowed Cash Distribution Date (as defined
below). The Escrow Agent shall hold the Initial Escrow Deposit and any
Additional Escrowed Cash Amounts, and, subject to the terms and conditions
hereof, shall invest and reinvest the Initial Escrowed Cash Amount and any
Additional Escrowed Cash Amounts and the proceeds thereof (collectively, and
together with the Escrowed TIGroup Common Stock, the “Escrow Fund”) as directed
in Section 4 below.
3. Distribution of the Escrow Fund. Subject to the terms of this Escrow
Agreement: (i) ninety (90) days after the Closing and at the end of each of the
next eleven (11) ninety (90) day periods thereafter (each an “Escrowed Cash
Distribution Date”), the Escrow Agent shall distribute to each Eligible Target
Shareholder the product (1) one twelfth (1/12), (2) the relevant Target
Shareholder’s Total Percentage (as set forth on Schedule 3) and (3) the Total
Deferred Cash Merger Consideration, (ii) on each anniversary of the Closing Date
(up to, and including, the fifth (5th) anniversary of the Closing Date), the
Escrow Agent shall distribute to each Eligible Target Shareholder, a number of
shares of Escrowed TIGroup Common Stock equal to the product (1) fifteen percent
(15%), (2) the number of shares of Escrowed TIGroup Common Stock that are
allocable to such Target Shareholder (as set forth on Schedule 3); provided,
however, that (x) the Escrow Fund shall serve as the first source (but shall not
be the exclusive source) of funds for any indemnity obligations of the Target
Shareholders to any Buyer Indemnified Party under Section 5.9 and/or
Article VIII of the Merger Agreement, (y) upon receiving notice from Parent that
a Target Shareholder is no longer an Eligible Target Shareholder, the Escrow
Agent shall distribute to Parent any portion of the Escrow Fund that is
allocable (as of the relevant determination date) to such Target Shareholder,
and (z) any amounts remaining in the Escrow Fund after the fifth (5th)
anniversary of the Closing Date shall be disbursed in accordance with the terms
of this Escrow Agreement, and (iii) on each Escrowed Cash Distribution Date, the
Escrow Agent shall distribute to Surviving Corporation the accrued interest and
other earnings thereon that have accrued in respect to the Escrow Fund. Escrow
agent shall be entitled to rely on Parent’s prior written notices to determine
which Target Shareholders are Eligible Target Shareholders at the time of a
distribution hereunder.
4. Investment of Escrow Fund. During the term of this Escrow Agreement, the
Initial Escrowed Cash Amount and any Additional Escrowed Cash Amounts shall be
invested and reinvested by the Escrow Agent in Goldman Sachs Financial Square
Tax-Free Money Market Service Class Shares or such other investments as shall be
directed in writing by Parent and as shall be acceptable to the Escrow Agent.
The accrued interest and other earnings thereon earned from the Effective Date
will be the property of the Surviving Corporation. Periodic statements will be
provided to Parent and the Target Shareholders’ Representative reflecting
transactions executed on behalf of the Escrow Fund. Parent and the Target
Shareholders’ Representative, upon written request, will receive a statement of
transaction details upon completion of any

2



--------------------------------------------------------------------------------



 



securities transaction in the Escrow Fund without any additional cost. The
Escrow Agent shall have the right to liquidate any investments held in the
Escrow Fund in order to provide funds necessary to make any required payments
under this Escrow Agreement. Subject to Section 7 and Section 10, the Escrow
Agent shall have no liability for any loss sustained as a result of any
investment in Goldman Sachs Financial Square Tax-Free Money Market Service
Class Shares or any investment made pursuant to the written instructions of
Parent or as a result of any liquidation of any investment prior to its maturity
or for the failure of the parties to give the Escrow Agent instructions to
invest or reinvest the Escrow Fund.
Unless Escrow Agent is otherwise directed in such written instructions, Escrow
Agent may use a broker-dealer of its own selection, including a broker-dealer
owned by or affiliated with Escrow Agent or any of its affiliates. It is
expressly agreed and understood by the parties hereto that Escrow Agent shall
not in any way whatsoever be liable for losses on any investments, including,
but not limited to, losses from market risks due to premature liquidation or
resulting from other actions taken pursuant to this Escrow Agreement.
Orders for the purchase or sale of any security which are received by Escrow
Agent before the published trade deadline then in effect will ordinarily be
executed that day. Orders for the purchase or sale of any security which are
received by Escrow Agent after the published trade deadline then in effect will
ordinarily be executed the following business day.
Receipt, investment, and reinvestment of the Escrow Fund shall be confirmed by
Escrow Agent as soon as practical by account statement, and any discrepancies in
any such account statement shall be noted by the Target Shareholders’
Representative to Escrow Agent within thirty (30) calendar days after receipt
thereof. Failure to inform Escrow Agent in writing of any discrepancies in any
such account statement within said thirty (30) day period shall conclusively be
deemed confirmation of such account statement in its entirety. For purposes of
this paragraph, each account statement shall be deemed to have been received by
the party to whom directed on the earlier to occur of (i) actual receipt
thereof, or (ii) three (3) “Business Days” (hereinafter defined) after the
deposit thereof in the United States Mail, postage prepaid. The term “Business
Day” shall mean any day of the year, excluding Saturday, Sunday, and any other
day on which national or state chartered banks are required or authorized to
close in Dallas, Texas.
5. Indemnity Claim Disbursements. Escrow Agent is hereby authorized to make
disbursements of the Escrow Fund as follows:
(a) If, at any time prior to the Indemnification Escrow Termination Date,
Parent, either for itself or on behalf of any Buyer Indemnified Party, shall
deliver to the Escrow Agent two counterparts of a certificate, each signed by an
authorized officer of Parent and by Target Shareholders’ Representative and
otherwise in form and substance satisfactory to Escrow Agent (any such
certificate being a “Mutual Certificate”), which Mutual Certificate shall state
that the relevant Buyer Indemnified Party is entitled to an Indemnity Payment
(as defined below) pursuant to Section 5.9 and/or Article VIII of the Merger
Agreement (a “Claim”), then the Escrow Agent shall, promptly upon receipt of
such Mutual Certificate, release the amount of the

3



--------------------------------------------------------------------------------



 



Claim thereof to the relevant Buyer Indemnified Party in accordance with the
instructions set forth in the Mutual Certificate. For the purpose of this Escrow
Agreement, “Indemnity Payment” shall mean any Taxes, Losses or other amounts for
which such Buyer Indemnified Party is entitled to indemnification as a result of
a matter giving rise to an indemnity obligation of the Target Shareholders
under, and in accordance with the provisions of, Section 5.9 and/or Article VIII
of the Merger Agreement.
(b) If, at any time prior to the termination of this Escrow Agreement, Parent,
either for itself or on behalf of any Buyer Indemnified Party, shall deliver to
the Escrow Agent an instruction letter (i) directing the distribution of amounts
from the Escrow Fund and indicating that such distribution is to be made in
connection with the resolution of a dispute regarding a Claim under the Merger
Agreement and (ii) accompanied by a copy of a final, non-appealable order of a
court of competent jurisdiction resolving such Claim, then the Escrow Agent
shall, promptly upon receipt of such letter, release such amounts as directed in
such letter to the extent necessary to satisfy such Claim.
(c) Into the registry of the court in accordance with Sections 8 and/or 17
hereof.
(d) In the event that Parent, either for itself or on behalf of any Buyer
Indemnified Party, delivers to the Escrow Agent written notice of a pending
Claim, the Escrow Agent will reduce the distributions to the Eligible Target
Shareholders under Section 3 pro-rata in a total amount equal to the potential
Indemnity Payment identified by Parent in its notice, and maintain such amounts
in the Escrow Fund until such time as one of conditions for release set forth in
Sections 5(a) — (c) is satisfied.
(e) To the extent that anything in this Section 5 requires the Escrow Agent to
make less than the distribution of the Escrowed TIGroup Common Stock
contemplated in Section 3(ii) on any anniversary of the Closing Date, the
parties will cooperate to provide for the issuance of a certificate representing
the Escrowed TIGroup Common Stock actually distributable to the Eligible Target
Shareholder in accordance with Section 19.
Buyer and Seller agree and acknowledge that the terms of this Section 5 are
intended to fulfill the terms of the Merger Agreement, including without
limitation, the indemnification provisions the Merger Agreement.
For purposes of this Escrow Agreement: (i) the “Indemnification Escrow
Termination Date” shall mean the fifth (5th) anniversary of the Effective Date.
Any cash or TIGroup Common Stock that is distributed by the Escrow Agent to
(i) Parent and/or any other Buyer Indemnified Party under this Section 5, or
(ii) the Escrow Agent under Section 9 or Section 10 of this Escrow Agreement,
shall, in each case, be deemed to have been distributed to the Target
Shareholders for purposes of Section 2 and Section 3 of this Escrow Agreement.
6. Release of Escrow Fund; Termination of Escrow. On the Indemnification Escrow
Termination Date, the Escrow Agent shall distribute the then-remaining balance,
if any, of the

4



--------------------------------------------------------------------------------



 



Escrow Fund, plus all accrued interest and other earnings thereon earned from
the Effective Date to the date of such distribution, in accordance with
instructions delivered to the Escrow Agent, consisting of two counterparts of a
certificate, each signed by an authorized officer of Parent and by Target
Shareholders’ Representative and otherwise in form and substance satisfactory to
Escrow Agent, which shall state the amounts to be distributed and the persons to
which such amounts will be distributed.. Any Open Claim Amounts shall be subject
to this Escrow Agreement and shall remain in Escrow until instructions are
delivered to the Escrow Agent in accordance with Section 5. For purposes of this
Escrow Agreement: “Open Claim Amounts” shall mean the aggregate dollar amount of
the Escrow Fund, if any, which is the subject of one or more pending claims by a
Buyer Indemnified Party under the indemnification provisions the Merger
Agreement.. This Agreement shall terminate when there are no funds remaining to
be distributed hereunder.
7. Escrow Agent’s Duties. Escrow Agent’s duties and responsibilities in
connection with this Escrow Agreement shall be purely ministerial and shall be
limited to those expressly set forth in this Escrow Agreement. Escrow Agent is
not a principal, participant, or beneficiary in any transaction underlying this
Escrow Agreement and shall have no duty to inquire beyond the terms and
provisions of the Escrow Agreement except as specifically provided herein.
Escrow Agent shall have no responsibility or obligation of any kind in
connection with this Escrow Agreement or the Escrow Fund, and shall not be
required to deliver the Escrow Fund or any part thereof, or take any action with
respect to any matters that might arise in connection therewith, other than to
receive, hold, invest, reinvest, and deliver the Escrow Fund as herein provided.
Without limiting the generality of the foregoing, it is hereby expressly agreed
and stipulated by the parties hereto that Escrow Agent shall not be required to
exercise any discretion hereunder and shall have no investment or management
responsibility and, accordingly, shall have no duty to, or liability for its
failure to, provide investment recommendations or investment advice to Parent,
Merger Sub, Target, the Target Shareholders, or any of them. Escrow Agent shall
not be liable for any error in judgment, any act or omission, any mistake of law
or fact, or for anything it may do or refrain from doing in connection herewith,
subject, however, as provided below, its own willful misconduct or gross
negligence. It is the intention of the parties hereto that Escrow Agent shall
not be required to use, advance, or risk its own funds or otherwise incur
financial liability in the performance of any of its duties or the exercise of
any of its rights and powers hereunder. The Escrow Agent undertakes to perform
only such duties as are expressly set forth herein and no duties shall be
implied. The Escrow Agent shall have no liability under and no duty to inquire
as to the provisions of any agreement other than this Escrow Agreement. The
Escrow Agent may rely upon and shall not be liable for acting or refraining from
acting upon any written notice, instruction or request furnished to it hereunder
and believed by it to be genuine and to have been signed or presented by the
proper party or parties. The Escrow Agent shall be under no duty to inquire into
or investigate the validity, accuracy or content of any such document. The
Escrow Agent shall have no duty to solicit any payments which may be due it or
the Escrow Fund. The Escrow Agent shall not be liable for any action taken or
omitted by it in good faith except to the extent that a court of competent
jurisdiction determines that the Escrow Agent’s gross negligence or willful
misconduct was the cause of any loss to Parent, Target, the Target Shareholders’
Representative or any of the Target Shareholders. The Escrow Agent may execute
any of its powers and perform any of its duties hereunder directly or through
agents or

5



--------------------------------------------------------------------------------



 



attorneys (and shall be liable only for the careful selection of any such agent
or attorney) and may consult with counsel, accountants and other skilled persons
to be selected and retained by it. The Escrow Agent shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other skilled persons. In
the event that the Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from any party hereto
which, in its opinion, conflict with any of the provisions of this Escrow
Agreement, it shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by Parent and the Target Shareholders’
Representative or by a final order or judgment of a court of competent
jurisdiction. Anything in this Escrow Agreement to the contrary notwithstanding,
in no event shall the Escrow Agent be liable for any lost profits, lost savings,
or other special, exemplary, consequential, or incidental damages in excess of
Escrow Agent’s fee hereunder; and provided, further, however, that Escrow Agent
shall have no liability for any loss arising from any cause beyond its control,
including, but not limited to, the following: (a) acts of God, force majeure,
including, without limitation, war (whether or not declared or existing),
revolution, insurrection, riot, civil commotion, accident, fire, explosion,
stoppage of labor, strikes or other differences with employees; (b) the act,
failure, or neglect of any other party or any agent or correspondent or any
other person selected by Escrow Agent; (c) any delay, error, omission, or
default of any mail, courier, or telecopies operator; or (d) the acts or edicts
of any government or governmental agency or other group or entity exercising
governmental powers. Escrow Agent is not responsible or liable in any manner
whatsoever for the sufficiency, correctness, genuineness or validity of the
subject matter of this Escrow Agreement and any part hereof, for the transaction
or transactions requiring or underlying the execution of this Escrow Agreement
or the form or execution hereof, or for the identity or authority of any person
executing this Escrow Agreement or any part hereof, or for depositing the Escrow
Fund.
8. Succession. The Escrow Agent may resign and be discharged from its duties or
obligations hereunder by giving ten (10) days’ advance notice in writing of such
resignation to the other parties hereto specifying a date when such resignation
shall take effect. Upon the effective date of such resignation, Escrow Agent
shall deliver the Escrow Fund to any substitute escrow agent designated by
Parent and Target Shareholder’s Representative in writing. If Parent and Target
Shareholder’s Representative fail to designate a substitute escrow agent within
ten (10) days after the resignation notice, Escrow Agent may institute a
petition for interpleader. Escrow Agent’s obligations hereunder shall cease and
terminate after the resignation notice and Escrow Agent’s sole responsibility
after the resignation notice expires shall be to hold the Escrow Fund (without
any obligation to reinvest the same) and to deliver the same to a designated
substitute escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction. The Escrow Agent shall
have the right to withhold an amount equal to any amount due and owing to the
Escrow Agent hereunder, plus, upon written notice to Parent and the Target
Shareholders’ Representative, any costs and expenses the Escrow Agent shall
reasonably believe may be incurred by the Escrow Agent in connection with the
termination of this Escrow Agreement. Any corporation or association
unaffiliated with Parent or the Target Shareholders’ Representative into which
the Escrow Agent may be merged or converted or with which it may be
consolidated, or any corporation or association to which all or substantially
all the escrow business of the Escrow Agent’s line of business may be

6



--------------------------------------------------------------------------------



 



transferred, shall be the Escrow Agent under this Escrow Agreement without
further act and without modification to the terms and conditions of this Escrow
Agreement.
9. Compensation and Reimbursement of Expenses. Escrow Agent shall charge for its
services hereunder in an amount equal to $10,000 per year and Escrow Agent shall
be reimbursed for all expenses incurred by Escrow Agent in connection with the
performance of its duties and enforcement of its rights hereunder and otherwise
in connection with the preparation, operation, administration and enforcement of
this Escrow Agreement, including, without limitation, attorneys’ fees, brokerage
costs, and related expenses incurred by Escrow Agent. The Merger Sub and
following the Effective Time, the Surviving Corporation will (i) pay the Escrow
Agent upon execution of this Escrow Agreement and from time to time thereafter
such compensation, and (ii) pay or reimburse the Escrow Agent upon request for
all expenses, disbursements and advances, including reasonable attorney’s fees
and expenses, incurred or made by it in connection with the preparation,
execution, performance, delivery, modification and termination of this Escrow
Agreement. The Target Shareholders, Target and Merger Sub hereby grant to Escrow
Agent a lien upon, and security interest in, all of its respective right, title,
and interest in and to all of the Escrow Fund plus all accrued interest and
other earnings thereon as security for the payment and performance of its
obligations owing to Escrow Agent hereunder, including, without limitation, its
respective obligations of payment and reimbursement provided for hereunder,
which lien and security interest may be enforced by Escrow Agent without notice
by charging and setting-off and paying from the Escrow Fund any and all amounts
then owing to it pursuant to this Escrow Agreement or by appropriate foreclosure
proceedings.
10. Indemnity. Parent, Target, the Merger Sub, and each of the Target
Shareholders (on a joint and several basis among the Target Shareholders) shall
jointly and severally indemnify, defend and save harmless the Escrow Agent and
its directors, officers, agents and employees (the “indemnitees”) from all loss,
liability or expense (including the fees and expenses of outside counsel)
arising out of or in connection with (i) the Escrow Agent’s execution and
performance of this Escrow Agreement, or (ii) its following any written
instructions or other written directions from Parent or the Target Shareholders’
Representative. The parties acknowledge and agree that the foregoing sentence
shall not apply to the extent that such loss, liability or expense is due to the
gross negligence or willful misconduct of the applicable indemnitee, as
determined by a court of competent jurisdiction. The parties hereto acknowledge
that the foregoing indemnities shall survive the resignation or removal of the
Escrow Agent or the termination of this Escrow Agreement.
11. Account Opening Information/TINs; Withholding.
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT
For accounts opened in the US:
To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify,
and record information that identifies each person who opens an account. When an
account is opened, we will ask for information that will allow us to identify
relevant parties.

7



--------------------------------------------------------------------------------



 



TINs
Parent, Target, and the Target Shareholders each represent that the correct
Taxpayer Identification Number (“TIN”) assigned by the Internal Revenue Service
(“IRS”) or any other taxing authority is set forth in Schedule 1, in the case of
Parent or Surviving Corporation or Schedule 3, in the case of the Target
Shareholders. Upon execution of this Escrow Agreement, Surviving Corporation and
each of the Target Shareholders shall provide the Escrow Agent with a complete
and fully executed IRS Form W-9, as applicable, which shall include,
respectively, Surviving Corporation’s and the relevant Target Shareholder’s TIN.
In addition, all interest or other income earned under this Escrow Agreement
shall be allocated and/or paid as set forth in Section 3(iii) or as directed by
Surviving Corporation and reported by the recipient to the Internal Revenue
Service or any other taxing authority. Notwithstanding such written directions,
the Escrow Agent shall report and, as required, withhold any taxes as it
determines may be required by any law or regulation in effect at the time of the
distribution and shall remit such taxes to the appropriate authorities. In the
absence of timely direction, all proceeds of the Escrow Fund shall be retained
in the Escrow Fund and reinvested from time to time by the Escrow Agent as
provided in Section 4 above. In the event that any earnings remain undistributed
at the end of any calendar year, the Escrow Agent shall report to the Internal
Revenue Service or such other authority such earnings as it deems appropriate or
as required by any applicable law or regulation or, to the extent consistent
therewith, as directed in writing by Parent and/or Surviving Corporation.
Notwithstanding anything in this Escrow Agreement to the contrary, any and all
payments made pursuant to this Escrow Agreement shall be subject to applicable
federal, state, foreign and local tax withholdings, and any withheld amounts
shall be treated for all purposes of this Escrow Agreement as having been paid
to the person with respect to which such withholding was made.
Inasmuch as all cash and property deposited in the Escrow Fund by Merger Sub,
Parent or the Surviving Corporation, as the case may be, represents part of the
purchase price paid by Parent to each Target Shareholder for their Target Common
Stock under the Merger Agreement, each Target Shareholder shall provide all
information required for the Escrow Agent to perform the required United States
federal income tax reporting with respect thereto on IRS Form 1099-B on or prior
to each distribution of cash or TIGroup Common Stock under Section 3 or
Section 6 of this Escrow Agreement. Unless otherwise directed in a joint written
instruction executed by the Target Shareholders’ Representative and Purchaser,
Escrow Agent shall report to the IRS and as appropriate withhold and remit taxes
to the IRS or to any other taxing authority as required by law based upon the
information or documentation so provided and when schedule and documentation is
not properly and timely provided prior to any distributions to the Target
Shareholders. Escrow Agent shall be entitled to rely on such information and
documentation and shall not be responsible for and shall be indemnified by the
Target Shareholders for any additional tax, interest or penalty arising from the
inaccuracy or late receipt of such information or documentation.
Target Shareholders’ Representative, if reasonably requested by the Escrow
Agent, shall provide Escrow Agent on or before the Effective Date, and at
appropriate times thereafter, including prior to any disbursement, a detailed
schedule indicating the allocation of the disbursement amount from the Escrow
Fund between (i) principal, (ii) imputed interest to be reported on IRS

8



--------------------------------------------------------------------------------



 



Form 1099-INT or 1042S or (iii) Original Issue Discount (“OID”) to be reported
on IRS Form 1099-OID, along with the relevant payee tax information,
documentation, and proportionate interest thereof. Escrow Agent shall report to
the IRS and any other taxing authority as required by law based upon the
information so provided. Escrow Agent shall be entitled to rely on such
information provided by the Target Shareholders’ Representative and shall not be
responsible for and shall be indemnified by the Target Shareholders for any
additional tax, interest or penalty arising from the inaccuracy or late receipt
of such information.
In addition, all interest or other income earned with respect to the Escrow Fund
shall be allocated to the Surviving Corporation and reported, as and to the
extent required by law, by the Escrow Agent to the IRS, or any other taxing
authority, on IRS Form 1099 or 1042S (or other appropriate form) as income
earned from the Escrow Fund by the Surviving Corporation, whether or not such
income has been distributed to it. Any other tax returns required to be filed
will be prepared and filed by the Target Shareholders, Surviving Corporation
and/or Parent with the IRS and any other taxing authority as required by law.
The Target Shareholders, Surviving Corporation and Parent acknowledge and agree
that Escrow Agent shall have no responsibility for the preparation and/or filing
of any tax return or withholding with respect to the Escrow Fund or any income
earned by the Escrow Fund. The Target, Merger Sub and Parent further acknowledge
and agree that any taxes payable from the income earned on the investment of any
sums held in the Escrow Fund shall be paid by the Surviving Corporation as
required by law. Except as provided herein, in the absence of written direction
from the Surviving Corporation or Parent, all proceeds of the Escrow Fund shall
be retained in the Escrow Fund and reinvested from time to time by the Escrow
Agent as provided in this Agreement. Escrow Agent shall withhold any taxes it
deems appropriate, including but not limited to required withholding in the
absence of proper tax documentation, and shall remit such taxes to the
appropriate authorities.
12. Notices. All communications hereunder shall be in writing and shall be
deemed to be duly given and received:
(i) upon delivery if delivered personally;
(ii) on the next Business Day (as defined below) if sent by overnight courier;
or
(iii) four (4) Business Days after mailing if mailed by prepaid registered mail,
return receipt requested, to the appropriate notice address set forth on
Schedule 1 or at such other address as any party hereto may have furnished to
the other parties in writing by registered mail, return receipt requested.
Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to (ii) and (iii) of this Section 12, such communications shall
be deemed to have been given on the date received by the Escrow Agent. In the
event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use such other means of communication as
the Escrow Agent deems appropriate. “Business Day” shall mean any day other than
a Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth on Schedule 1 is authorized or required by law or
executive order to remain closed.

9



--------------------------------------------------------------------------------



 



13. Security Procedures. In the event transfer instructions are given (other
than in writing at the time of execution of this Escrow Agreement, as indicated
in Schedule 1 attached hereto), whether in writing, by telecopier or otherwise,
the Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on Schedule 2 hereto,
and the Escrow Agent may rely upon the confirmation of anyone purporting to be
the person or persons so designated. The persons and telephone numbers for
individuals authorized to give or confirm payment instructions may be changed
only in a writing actually received and acknowledged by the Escrow Agent. The
Escrow Agent and the recipient’s bank in any funds transfer may rely solely upon
any account numbers or similar identifying numbers provided by Parent, Surviving
Corporation, a Buyer Indemnified Party or the Target Shareholders, as the case
may be, to identify (i) the recipient of the distributed cash or other property,
(ii) the recipient’s bank account, if applicable, or (iii) an intermediary bank.
The Escrow Agent may apply any of the escrowed funds for any payment order it
executes using any such identifying number, even when its use may result in a
person other than the intended recipient being paid, or the transfer of funds to
a bank other than the intended recipient’s bank or a designated intermediary
bank. The parties to this Escrow Agreement acknowledge that these security
procedures are commercially reasonable. All transfer instructions must include
the signature of the person(s) authorizing such transfer.
14. Ownership of Escrow Income for Tax Purposes. Parent, Merger Sub, Target and
the Target Shareholders all agree that, for purposes of federal and other taxes
based on income, the Surviving Corporation will be treated as the owner of 100%
of the income earned with respect to the Escrow Fund (the “Escrow Income”), and
that the Surviving Corporation will report all Escrow Income, if any, as their
income in the taxable year or years in which such Escrow Income is properly
includible and pay any taxes attributable thereto.
15. Representations. Each of the parties represents and warrants that it, he or
she has all requisite power and authority to execute and deliver this Escrow
Agreement, to perform its, his or her obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by such party
of this Escrow Agreement, the performance by such party of its, his or her
obligations hereunder and the consummation by such party of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of such party. This Escrow Agreement has been duly and
validly executed and delivered by such party and constitutes a valid and binding
obligation on of such party, enforceable against such party in accordance with
its terms hereto.
16. Miscellaneous. The provisions of this Escrow Agreement may be waived,
altered, amended or supplemented, in whole or in part, only by a writing signed
by all of the parties hereto. Neither this Escrow Agreement nor any right or
interest hereunder may be assigned in whole or in part by any party, except as
provided in Section 8, above, without the prior written consent of the other
parties. This Escrow Agreement shall be governed by and construed under the laws
of the State of Oklahoma. Each party hereto irrevocably waives any objection on
the grounds of venue, forum non-conveniens or any similar grounds and
irrevocably consents to service of process by mail or in any other manner
permitted by applicable law and consents to the jurisdiction of the courts
located in the State of Oklahoma. No party to this Escrow Agreement is liable to
any other party for losses due to, or if it is unable to perform its

10



--------------------------------------------------------------------------------



 



obligations under the terms of this Escrow Agreement because of, acts of God,
fire, floods, strikes, equipment or transmission failure, or other causes
reasonably beyond its control. This Escrow Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
17. Right of Interpleader. Should (a) any controversy arise involving the
parties hereto or any other person, firm or entity with respect to this Escrow
Agreement or the Escrow Fund (or any portion thereof) (b) a substitute escrow
agent fail to be designated as provided in Section 8 hereof, or (c) if Escrow
Agent should be in doubt as to what action to take, Escrow Agent shall have the
right, but not the obligation, either to (i) withhold delivery of the Escrow
Fund (or any applicable portion thereof) until the controversy is resolved, the
conflicting demands are withdrawn, or its doubt is resolved, or (ii) institute a
petition for interpleader in any court of competent jurisdiction to determine
the rights of the parties hereto. In the event Escrow Agent is a party to any
dispute with any of the other parties hereto with respect to this Escrow
Agreement, or the Escrow Fund (or any portion thereof), Escrow Agent shall have
the additional right to refer such controversy to binding arbitration as
described in Section 18.
18. Arbitration. The parties hereto agree that all controversies which may arise
between any of them and the Escrow Agent concerning the construction,
performance, or breach of this Escrow Agreement shall be determined by
arbitration.
(a) The arbitration will be held before a single arbitrator chosen by the
American Arbitration Association from a panel of persons knowledgeable in the
banking industry.
(b) Any arbitration shall be held, at the discretion of the Bank, in Birmingham,
Alabama; Dallas, Texas; or Phoenix, Arizona. The arbitration shall be conducted
in accordance with the commercial arbitration rules of the American Arbitration
Association. The arbitration shall be held and a final decision reached within
30 days after the appointment of the arbitrator. The arbitrator shall file a
certificate of ruling with the parties immediately after a decision is reached.
The decision of the arbitrator shall be final and conclusive on the parties, and
there shall be no appeal therefrom. A decision of the arbitrator may be enforced
by the prevailing party in a court of competent jurisdiction. All other issues
in connection with such arbitration shall be determined in accordance with the
rules of the American Arbitration Association.
(c) The parties hereby agree that an action to compel arbitration pursuant to
this Agreement may be brought in any court of competent jurisdiction selected by
the Escrow Agent. Application may also be made to such court for confirmation of
any decision or award of the arbitrator, which may be necessary to effectuate
such decisions or awards. The parties hereto hereby consent to the jurisdiction
of the arbitrator and of such court and waive any objection to the jurisdiction
and venue of such arbitrator or court.
19. Further Assurances. If at any time after the Effective Date, any reasonable
further action is necessary or desirable to carry out the purposes and intent of
this Escrow Agreement, including without limitation the execution of additional
instruments, the proper officers and directors of each party will take all such
reasonable further action.

11



--------------------------------------------------------------------------------



 



[Signature Page To Follow]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
the date set forth in Schedule 1.

                          ESCROW AGENT:         Compass Bank, as Escrow Agent  
 
 
                   
 
  By:                              
 
  Name:                
 
  Title:                
 
                        PARENT:         RHA Anadarko, LLC    
 
                            By:   Rural Hospital Acquisition, LLC., its Manager
   
 
                   
 
          By:        
 
             
 
   
 
          Name:   Dennis M. Smith    
 
          Title:   Manager    
 
          Date:        
 
             
 
   
 
                        MERGER SUB:         SPMC Acquisition Company    
 
                   
 
  By:                                   Name:   David Hirschhorn         Title:
  President    
 
                        TARGET:         Southern Plains Medical Center, Inc.    
 
                   
 
  By:                              
 
  Name:                
 
  Title:                

 



--------------------------------------------------------------------------------



 



                  TARGET SHAREHOLDERS of SOUTHERN PLAINS MEDICAL CENTER, INC.:
 
           
I hereby accept my appointment as
  By:        
 
            Target Shareholder Representative.   Name: Dr. James Edwin Freed
 
           
 
  By:        
 
                Name: Dr. Jay Carroll Belt
 
           
 
  By:        
 
                Name: Dr. Mitchell Dean Coppedge
 
           
 
  By:        
 
                Name: Dr. Nancy Winfield Dever
 
           
 
  By:        
 
                Name: Dr. Marian Pilar Escobar
 
           
 
  By:        
 
                Name: Dr. John Rathmann Gearhart
 
           
 
  By:        
 
                Name: Dr. Virginia Louise Harr
 
           
 
  By:        
 
                Name: Dr. Donald Frank Haslam
 
           
 
  By:        
 
                Name: Dr. Linda Mae Johnson
 
           
 
  By:        
 
                Name: Dr. Karen Sue Maluf
 
           
 
  By:        
 
                Name: Dr. Trudy Jane Moore
 
           
 
  By:        
 
                Name: Dr. Ervin Ronald Orr
 
           
 
  By:        
 
                Name: Dr. Ian St. George Thompson
 
           
 
  By:        
 
                Name: Dr. Lee Vanderlugt

 



--------------------------------------------------------------------------------



 



Schedule 1
Effective Date:

     
Name of Parent:
  RHA Anadarko, LLC
Parent Notice Address:
   
Facsimile Number:
   
Attention:
   
Purchaser TIN:
   
Wiring Instructions:
   
 
   
Name of Surviving Corporation:
  Southern Plains Medical Center, Inc.
Surviving Corporation Notice Address:
   
Facsimile Number:
   
Attention:
   
Purchaser TIN:
   
Wiring Instructions:
   

Name of the Target Shareholders’ Representative:            Dr. James Edwin
Freed
Target Shareholders’ Representative Notice Address:
Facsimile Number:
Target Shareholders’ Representative TIN:
Initial Escrow Deposit: $490,000 and 787,500 shares of TIGroup Common Stock
Investment:

         
Escrow Agent notice address:
       
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
  Attention:    
 
  Fax No.:    

 



--------------------------------------------------------------------------------



 



Schedule 2
Telephone Number(s) and signature(s) for
Person(s) Designated to give and confirm Excrow Fund Transfer Instructions
If to Parent:

          Name   Telephone Number   Signature
1.
       
 
       
 
       
2.
       
 
       
 
       
3.
       
 
       

If to Target Shareholders’ Representative:

          Name   Telephone Number   Signature
1.
       
 
       

Telephone call backs shall be made to both Parent and the Target Shareholders’
Representative if joint instructions are required pursuant to the agreement. All
funds transfer instructions must include the signature of the person(s)
authorizing said funds transfer.

 



--------------------------------------------------------------------------------



 



Schedule 3
List of the Target Shareholders

                                  Number of Shares of         Total      
Escrowed TIGroup Name of the Target Shareholder   Current Address   Percentage  
TIN   Common Stock
 
               

 



--------------------------------------------------------------------------------



 



Exhibit D
Secretary’s Certificate of Target

 



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATE
OF
SOUTHERN PLAINS MEDICAL CENTER, INC.
March [        ], 2008
     I,                     , hereby certify, on behalf of Southern Plains
Medical Center, Inc., an Oklahoma corporation (the “Company”), that I am the
Secretary of the Company. I further certify, on behalf of the Company, that:
     (a) Attached hereto as Exhibit A is a true and complete copy of the
Corporate Charter of the Company, and all amendments thereto as in effect on the
date hereof.
     (b) Attached hereto as Exhibit B are true and complete copies of the Bylaws
of the Company, and all amendments thereto as in effect on the date hereof.
     (c) Attached hereto as Exhibit C is a true, complete and correct statement
of certain resolutions adopted at a regular or special meeting of the Board of
Directors duly convened at which a quorum was present or by written unanimous
consent of the Board of Directors of the Company, which such meeting or consent
was and is in the form required by and in conformity with the Company’s
Corporate Charter, Bylaws, and all applicable laws. That none of the resolutions
attached hereto have been amended, modified or rescinded, and each such
resolution is in full force and effect on the date hereof. There is no provision
of the Corporate Charter or Bylaws of the Company limiting the power of the
Board of Directors to pass, and for the Company to perform as contemplated by,
the resolutions specified herein, and such resolutions are in conformity with
the provisions of said Corporate Charter and Bylaws.
     (d) Attached hereto as Exhibit D is a true and correct copy of the Good
Standing Certificate for Dissolution or Merger issued by the Oklahoma Secretary
of State as of a recent date herewith for the Company.
     (e) Attached hereto as Exhibit E is a true and correct copy of the Letter
of Good Standing issued by the Oklahoma Tax Commission as of a recent date
herewith for the Company.
     (f) The persons listed below are duly qualified and acting officers of the
Company, have been authorized to sign on behalf of the Company, and as of the
date hereof, hold the offices specified with the Company, and the signature set
forth beside each person’s name is the true signature of that person.

                  Name:   Title:       Signature:    
 
               
 
  [Title]            
 
         
 
   
 
               
 
  [Title]            
 
         
 
   

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name on behalf of Southern
Plains Medical Center, Inc., as of the date first set forth above.

                  SOUTHERN PLAINS MEDICAL CENTER, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:   Secretary    

[Singature Page to Secretary’s Certificate of Southern Plains Medical Center,
Inc.]

 



--------------------------------------------------------------------------------



 



Exhibit E
Target Closing Certificate

 



--------------------------------------------------------------------------------



 



CLOSING CERTIFICATE
OF
SOUTHERN PLAINS MEDICAL CENTER, INC.
     This Closing Certificate (this “Certificate”) is delivered in connection
with the closing of the transactions contemplated by that certain Agreement and
Plan of Merger, dated as of March ___, 2008 (as amended or modified to date, the
“Merger Agreement”), by and among RHA Anadarko, LLC, an Oklahoma limited
liability company (“Parent”), SPMC Acquisition Corporation, an Oklahoma
corporation and wholly-owned subsidiary of Parent, Southern Plains Medical
Center, Inc., an Oklahoma corporation, (“Target”), and each of the shareholders
of Target, (each a “Target Shareholder”, and collectively the “Target
Shareholders”). Capitalized terms used without definition in this Certificate
shall have the meanings assigned to such terms in the Merger Agreement.
     The undersigned hereby certifies that he is the duly elected, qualified and
acting president of Southern Plains Medical Center, Inc., that he has been
authorized by Southern Plains Medical Center, Inc. to execute and deliver this
Certificate on behalf of Southern Plains Medical Center, Inc. in connection with
the Closing, and further certifies on behalf of Southern Plains Medical Center,
Inc. that:
CLOSING CONDITIONS
     1. Each of the representations and warranties of the Target and Target
Shareholders contained in the Merger Agreement is true and correct in all
material respects as of the Closing if such representations and warranties were
made at and as of the Closing, except for changes contemplated by the terms of
the Merger Agreement and except to the extent that such representations and
warranties expressly relate to an earlier time (which representations and
warranties are true and correct in all material respects as of or through such
earlier time).
     2. The Target and Target Shareholders have performed, complied with, and
satisfied in all material respects, all covenants, agreements, and conditions
required by the Merger Agreement to be performed, complied with and satisfied by
it at or prior to the Closing.
[SIGNATURE PAGE FOLLOWS]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
Closing Date.

                      SOUTHERN PLAINS MEDICAL CENTER, INC     .  
 
               
 
  By:            
 
  Name:  
 
       
 
  Title:  
 
President        

 



--------------------------------------------------------------------------------



 



Exhibit F
Target Shareholders Closing Certificate

 



--------------------------------------------------------------------------------



 



CLOSING CERTIFICATE
OF
SHAREHOLDERS
OF
SOUTHERN PLAINS MEDICAL CENTER, INC.
     This Closing Certificate (this “Certificate”) is delivered in connection
with the closing of the transactions contemplated by that certain Agreement and
Plan of Merger, dated as of March ___, 2008 (as amended or modified to date, the
“Merger Agreement”), by and among RHA Anadarko, LLC, an Oklahoma limited
liability company (“Parent”), SPMC Acquisition Corporation, an Oklahoma
corporation and wholly-owned subsidiary of Parent, Southern Plains Medical
Center, Inc., an Oklahoma corporation, (“Target”), and each of the shareholders
of Target, (each a “Target Shareholder”, and collectively the “Target
Shareholders”). Capitalized terms used without definition in this Certificate
shall have the meanings assigned to such terms in the Merger Agreement.
     The undersigned, being all of the Target Shareholders hereby certify that:
CLOSING CONDITIONS
     1. Each of the representations and warranties of the Target and Target
Shareholders contained in the Merger Agreement is true and correct in all
material respects as of the Closing if such representations and warranties were
made at and as of the Closing, except for changes contemplated by the terms of
the Merger Agreement and except to the extent that such representations and
warranties expressly relate to an earlier time (which representations and
warranties are true and correct in all material respects as of or through such
earlier time).
     2. The Target and Target Shareholders have performed, complied with, and
satisfied in all material respects, all covenants, agreements, and conditions
required by the Merger Agreement to be performed, complied with and satisfied by
it at or prior to the Closing.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Certificate as of
the Closing Date.

             
 
  By:        
 
  Name:  
 
Dr. Jay Carroll Belt    
 
           
 
  By:        
 
           
 
  Name:   Dr. Mitchell Dean Coppedge    
 
           
 
  By:        
 
           
 
  Name:   Dr. Nancy Winfield Dever    
 
           
 
  By:        
 
           
 
  Name:   Dr. Marian Pilar Escobar    
 
           
 
  By:        
 
           
 
  Name:   Dr. James Edwin Freed    
 
           
 
  By:        
 
           
 
  Name:   Dr. John Rathmann Gearhart    
 
           
 
  By:        
 
           
 
  Name:   Dr. Virginia Louise Harr    
 
           
 
  By:        
 
           
 
  Name:   Dr. Donald Frank Haslam    
 
           
 
  By:        
 
           
 
  Name:   Dr. Linda Mae Johnson    
 
           
 
  By:        
 
           
 
  Name:   Dr. Karen Sue Maluf    
 
           
 
  By:        
 
           
 
  Name:   Dr. Trudy Jane Moore    
 
           
 
  By:        
 
           
 
  Name:   Dr. Ervin Ronald Orr    
 
           
 
  By:        
 
           
 
  Name:   Dr. Ian St. George Thompson    
 
           
 
  By:        
 
           
 
  Name:   Dr. Lee Vanderlugt    

[Signature Page to Closing Certificate of Shareholders of Southern Plains
Medical Center, Inc.]

 



--------------------------------------------------------------------------------



 



Exhibit G
Secretary’s Certificate of Merger Sub

 



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATE
OF
SPMC ACQUISITION CORPORATION
May 1, 2008
     I, Michael R. Schuster, hereby certify, on behalf of SPMC Acquisition
Corporation, an Oklahoma corporation (the “Company”), that I am the Secretary of
the Company. I further certify, on behalf of the Company, that:
     (a) Attached hereto as Exhibit A is a true and complete copy of the
Corporate Charter of the Company, and all amendments thereto as in effect on the
date hereof.
     (b) Attached hereto as Exhibit B are true and complete copies of the Bylaws
of the Company, and all amendments thereto as in effect on the date hereof.
     (c) Attached hereto as Exhibit C is a true, complete and correct statement
of certain resolutions adopted at a regular or special meeting of the Board of
Directors duly convened at which a quorum was present or by written unanimous
consent of the Board of Directors of the Company, which such meeting or consent
was and is in the form required by and in conformity with the Company’s
Corporate Charter, Bylaws, and all applicable laws. That none of the resolutions
attached hereto have been amended, modified or rescinded, and each such
resolution is in full force and effect on the date hereof. There is no provision
of the Corporate Charter or Bylaws of the Company limiting the power of the
Board of Directors to pass, and for the Company to perform as contemplated by,
the resolutions specified herein, and such resolutions are in conformity with
the provisions of said Corporate Charter and Bylaws.
     (d) Attached hereto as Exhibit D is a true and correct copy of the Good
Standing Certificate for Dissolution or Merger issued by the Oklahoma Secretary
of State as of a recent date herewith for the Company.
     (e) Attached hereto as Exhibit E is a true and correct copy of the Letter
of Good Standing issued by the Oklahoma Tax Commission as of a recent date
herewith for the Company.
     (f) The persons listed below are duly qualified and acting officers of the
Company, have been authorized to sign on behalf of the Company, and as of the
date hereof, hold the offices specified with the Company, and the signature set
forth beside each person’s name is the true signature of that person.

          Name:   Title:   Signature:
David Hirschhorn
  President                                           

[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have hereunto signed my name on behalf of SPMC
Acquisition Corporation, as of the date first set forth above.

                  SPMC ACQUISITION CORPORATION    
 
           
 
  By:        
 
           
 
  Name:   Michael R. Schuster    
 
  Title:   Secretary    

[Signature Page to Secretary’s Certificate of SPMC Acquisition Corporation]

 



--------------------------------------------------------------------------------



 



Exhibit H
Closing Certificate of Merger Sub

 



--------------------------------------------------------------------------------



 



CLOSING CERTIFICATE
OF
SPMC ACQUISITION CORPORATION
     This Closing Certificate (this “Certificate”) is delivered in connection
with the closing of the transactions contemplated by that certain Agreement and
Plan of Merger, dated as of April 24, 2008 (as amended or modified to date, the
“Merger Agreement”), by and among RHA Anadarko, LLC, an Oklahoma limited
liability company (“Parent”), SPMC Acquisition Corporation, an Oklahoma
corporation and wholly-owned subsidiary of Parent, Southern Plains Medical
Center, Inc., an Oklahoma corporation, (“Target”), and each of the shareholders
of Target, (each a “Target Shareholder”, and collectively the “Target
Shareholders”). Capitalized terms used without definition in this Certificate
shall have the meanings assigned to such terms in the Merger Agreement.
     The undersigned hereby certifies that he is the duly elected, qualified and
acting president of SPMC Acquisition Corporation, that he has been authorized by
SPMC Acquisition Corporation to execute and deliver this Certificate on behalf
of SPMC Acquisition Corporation in connection with the Closing, and further
certifies on behalf of SPMC Acquisition Corporation that:
CLOSING CONDITIONS
     1. Each of the representations and warranties of SPMC Acquisition
Corporation contained in the Merger Agreement is true and correct in all
material respects as of the Closing if such representations and warranties were
made at and as of the Closing, except for changes contemplated by the terms of
the Merger Agreement and except to the extent that such representations and
warranties expressly relate to an earlier time (which representations and
warranties are true and correct in all material respects as of or through such
earlier time).
     2. SPMC Acquisition Corporation has performed, complied with, and satisfied
in all material respects, all covenants, agreements, and conditions required by
the Merger Agreement to be performed, complied with and satisfied by it at or
prior to the Closing.
[SIGNATURE PAGE FOLLOWS]

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
Closing Date.

                  SPMC Acquisition Corporation    
 
           
 
  By:        
 
           
 
  Name:   David Hirschhorn    
 
  Title:   President    

 